 



EXHIBIT 10.32
EXECUTION COPY
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CONSOLIDATED CONTAINER HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I ORGANIZATIONAL MATTERS
    1  
1.1      Formation
    1  
1.2      Name
    1  
1.3      Registered Office and Principal Office of Company; Addresses of Members
    1  
1.4      Term
    2  
1.5      Assumed Name Certificate
    2  
1.6      Ownership
    2  
1.7      No Individual Authority
    2  
1.8      Title to Company Property
    2  
1.9      Limits of Company
    2  
 
       
ARTICLE II DEFINITIONS
    2  
 
       
ARTICLE III PURPOSE
    12  
3.1      Purposes and Scope
    12  
 
       
ARTICLE IV CAPITAL CONTRIBUTIONS
    12  
4.1      Initial Capital Contributions
    12  
4.2      Non-Contemplated Contributions
    12  
4.3      Capital Accounts
    13  
4.4      Interest
    16  
4.5      No Withdrawal
    16  
4.6      Limitation on Capital Contributions and Loans
    16  
 
       
ARTICLE V ALLOCATIONS
    16  
5.1      Allocation of Profits and Losses
    16  
5.2      Special Allocations
    17  
5.3      Curative Allocations
    18  
5.4      Tax Allocations: Code Section 704(c)
    19  
5.5      Allocations Upon Option Exercise
    19  
5.6      Other Allocation Rules
    20  
 
       
ARTICLE VI DISTRIBUTIONS
    20  
6.1      Distributions of Available Cash
    20  
6.2      Amounts Withheld
    21  
 
       

 i

 



--------------------------------------------------------------------------------



 



              Page
6.3      Excess Distributions
    22  
6.4      Tax Distributions
    22  
 
       
ARTICLE VII MANAGEMENT OF THE COMPANY
    24  
7.1      Management Committee
    24  
7.2      Major Decisions
    25  
7.3      Approval of Major Decisions
    27  
7.4      Officers
    28  
7.5      Certificate of Formation
    28  
7.6      Compensation and Reimbursement of Member Expenses
    28  
7.7      Outside Activities; Noncompetition
    28  
7.8      Transactions with Affiliates
    31  
7.9      Indemnification of Members
    31  
7.10    Liability of the Members
    33  
7.11    Preemptive Rights
    33  
7.12    Certain Anti-dilutive Rights
    34  
7.13    Exercise of Certain Options
    36  
 
       
ARTICLE VIII RIGHTS AND OBLIGATIONS OF MEMBERS
    37  
8.1      Limitation of Liability
    37  
8.2      Return of Capital
    37  
 
       
ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS
    37  
9.1      Records and Accounting
    37  
9.2      Fiscal Year
    37  
9.3      Reports
    37  
9.4      Documents
    38  
9.5      Certain Administrative Expenses of RPH
    38  
 
       
ARTICLE X TAX MATTERS
    38  
10.1    Tax Matters Partner
    38  
10.2    Annual Tax Returns
    38  
10.3    Notice and Limitations on Authority
    39  
10.4    Tax Elections
    39  
10.5    Actions in Event of Audit
    40  
10.6    Organizational Expenses
    40  
10.7    Taxation as a Partnership
    40  
 
       
ARTICLE XI TRANSFERS OF UNITS; NEW MEMBERS
    40  
11.1    Transfer Restrictions
    40  

 ii

 



--------------------------------------------------------------------------------



 



              Page
11.2    Transfer to Affiliates and Pledgees
    40  
11.3    [Reserved]
    41  
11.4    Registration
    41  
11.5    Right of First Offer; Tag-Along Rights
    41  
11.6    Drag-Along Rights
    45  
11.7    Put Rights
    46  
11.8    Prohibited Transfers
    48  
11.9    Rights of Assignee
    48  
11.10  Admission as a New Member
    49  
11.11  Distributions and Allocations in Respect of Transferred Units
    50  
11.12  Conversion to Corporate Form
    50  
 
       
ARTICLE XII PREFERRED UNITS
    51  
12.1    Issuance of Series A Preferred Units
    51  
12.2    Terms of Series A Preferred Units
    51  
12.3    Issuance of Series B Convertible Preferred Units
    53  
12.4    Terms of Series B Convertible Preferred Units
    53  
12.5    Terms of Series C Preferred Units
    60  
 
       
ARTICLE XIII DISSOLUTION AND LIQUIDATION
    62  
13.1    Dissolution
    62  
13.2    Continuation of the Company
    63  
13.3    Liquidation
    63  
13.4    Reserves
    64  
13.5    Distribution in Kind
    65  
13.6    Disposition of Documents and Records
    65  
13.7    Negative Capital Accounts
    65  
13.8    Filing of Certificate of Cancellation
    65  
13.9    Return of Capital
    65  
13.10  Waiver of Partition
    65  
 
       
ARTICLE XIV AMENDMENT OF AGREEMENT
    66  
14.1    Amendment Procedures
    66  
 
       
ARTICLE XV GENERAL PROVISIONS
    66  
15.1    Addresses and Notices
    66  
15.2    Titles and Captions
    67  
15.3    Pronouns and Plurals
    68  
15.4    Further Action
    68  

 iiii

 



--------------------------------------------------------------------------------



 



              Page
15.5    Binding Effect
    68  
15.6    Integration
    68  
15.7    No Third Party Beneficiary
    68  
15.8    Waiver
    68  
15.9    Counterparts
    68  
15.10  Applicable Law
    68  
15.11  Invalidity of Provisions
    68  
15.12  Confidentiality
    69  
15.13  Representations and Warranties
    69  

 iv

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CONSOLIDATED CONTAINER HOLDINGS LLC
     This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
CONSOLIDATED CONTAINER HOLDINGS LLC (the “Agreement”) is entered into as of
May 20, 2004, by and among Franklin Holdings, Inc., a Delaware corporation
(“Franklin Holdings”), Franklin Plastics, Inc., a Delaware corporation
(“Franklin”), Reid Plastics Holdings, Inc., a Delaware corporation (“RPH”),
Vestar Packaging LLC, a Delaware limited liability company (“Vestar Packaging”),
Vestar CCH LLC (“Vestar CCH”), a Delaware limited liability company, Vestar CCH
Preferred LLC, a Delaware limited liability company (“Vestar Refinancing”),
Ronald Davis, William Bell and Richard Robinson, together with any Person who
becomes a Member as provided herein.
ARTICLE I
ORGANIZATIONAL MATTERS
     1.1 Formation. The Company was formed as a limited liability company by the
filing of the Certificate in accordance with the Delaware Act on April 20, 1999.
The Members hereby enter into this Agreement in order to set forth the rights
and obligations of the Members and certain matters related thereto. Except as
expressly provided and permitted herein to the contrary, the rights and
obligations of the Members and the administration and termination of the Company
shall be governed by the Delaware Act.
     1.2 Name. The name of the Company shall be, and the business of the Company
shall be conducted under the name of, “Consolidated Container Holdings LLC.” The
Company’s business may be conducted under any other name or names approved by
the Management Committee.
     1.3 Registered Office and Principal Office of Company; Addresses of
Members.
          (a) The registered office of the Company in the State of Delaware
shall be 1209 Orange Street, Wilmington, Delaware 19805, and the registered
agent for service of process on the Company at such registered office shall be
Corporation Service Company, 1013 Centre Road, Wilmington, Delaware 19805. The
principal place of business of the Company shall be at 3101 Towercreek Parkway,
Suite 300, Atlanta, Georgia 30339, or such other location as determined by the
Management Committee. The Company may maintain offices at such other locations
as the Management Committee deems advisable.



--------------------------------------------------------------------------------



 



 

  2
          (b) The addresses of the Members as of the date of the initial
issuance of Series B Convertible Preferred Units are set forth in Section 15.1.
The address of a Member may be changed in accordance with the requirements set
forth in Section 15.1.
     1.4 Term. The existence of the Company commenced on the Commencement Date,
and the Company shall continue in existence until the dissolution of the Company
pursuant to the express provisions of Article XIII (other than a dissolution
that is followed by the reconstitution of the Company pursuant to Section 13.2).
     1.5 Assumed Name Certificate. The Members shall execute and file any
assumed or fictitious name certificate or certificates or any similar documents
required by law to be filed in connection with the formation and operation of
the Company.
     1.6 Ownership. The interest of each Member in the Company shall be personal
property for all purposes. All property and interests in property, real or
personal, owned by the Company shall be deemed owned by the Company as an
entity, and no Member, individually, shall have any ownership of such property
or interest except by having an ownership interest in the Company as a Member.
Each of the Members irrevocably waives, during the term of the Company and
during any period of its liquidation following any dissolution, any right that
it may have to maintain any action for partition with respect to any of the
assets of the Company.
     1.7 No Individual Authority. No Member shall have any authority to act for,
or to undertake or assume, any obligation, debt, duty or responsibility on
behalf of any other Member or the Company except as otherwise expressly provided
in this Agreement.
     1.8 Title to Company Property. It is the desire and intention of the
Members that legal title to all property of the Company shall be held and
conveyed in the name of the Company.
     1.9 Limits of Company. The relationship between the parties hereto shall be
limited to the carrying on of the business of the Company in accordance with the
terms of this Agreement. Such relationship shall be construed and deemed to be a
limited liability company for the sole and limited purpose of carrying on such
business. Except as otherwise provided for or contemplated in this Agreement,
nothing herein shall be construed to create a partnership between the Members or
to authorize any Member to act as general agent for any other Member.
ARTICLE II
DEFINITIONS
          The following definitions shall for all purposes, unless otherwise
clearly indicated to the contrary, apply to the terms used in this Agreement.
          “Adjusted Capital Account” means, with respect to any Member, a
special account maintained for such Member, the balance of which shall equal
such Member’s Capital Account balance, increased by the amount (if any) of such
Member’s share of the Company Minimum Gain and Member Minimum Gain of the
Company.



--------------------------------------------------------------------------------



 



3

          “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:
     (a) Credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(iv)(c),
the penultimate sentence of Regulations Section 1.704-2(g)(1), or the
penultimate sentence of Regulations Section 1.704-2(i)(5); and
     (b) Debit to such Capital Account the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
          “Adjusted Tax Distribution Amount” has the meaning set forth in
Section 6.4(c).
          “Affiliate” means, with respect to a particular Person, any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with such Person.
          “Agreement” means this Amended and Restated Limited Liability Company
Agreement of Consolidated Container Holdings LLC, as it may be further amended,
supplemented or restated from time to time in accordance with the terms of this
Agreement.
          “As-Converted Units” means, with respect to any Member that shall own
Series A Preferred Units at the time the Suiza Member, in the case of any Reid
Member, or the Reid Members, in the case of the Suiza Member, propose to effect
a sale of its Units in accordance with the terms hereof, a number of Units equal
to the aggregate Liquidation Preference of the number of Series A Preferred
Units owned by such Member divided by the price per Unit proposed to be paid for
each Unit proposed to be sold by such Suiza Member or Reid Member, as the case
may be.
          “As-Converted Percentage Interest” means the percentage interest of a
Member in certain allocations of Profits, Losses, and other items of income,
gain, loss, or deduction and certain distributions of cash and property, which
with respect to each Member shall be equal to the number of Units owned by such
Member (on an as-converted basis, as applicable, excluding for this purpose the
special conversion rights of Series B Convertible Preferred Units under Section
12.4(f)), as a percentage of the total number of Units owned by all Members (on
such as-converted basis) at any given time.
          “Available Cash” of the Company as of any date means all cash funds of
the Company on hand as of such date after: (a) payment of all expenditures of
any kind, including operating expenses and capital expenditures, that are due
and payable as of such date or that are expected to become due and payable in
the next 30 days; and (b) provision for adequate reserves (working capital and
capital), with the amount of such reserves to be determined by the Management
Committee (acting reasonably and in good faith).



--------------------------------------------------------------------------------



 



4

          “Blocked Affiliate Transfer” has the meaning set forth in
Section 11.2.
          “Book Depreciation” has the meaning set forth in Section 4.3(b)(v).
          “Book Value” has the meaning set forth in Section 4.3(c).
          “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the Government of the United States shall
not be regarded as a Business Day.
          “Capital Account” means the capital account maintained for a Member
pursuant to Section 4.3 with respect to Units held by such Member.
          “Capital Contribution” means, with respect to any Member, the amount
of money and the initial Book Value of any property (other than money)
contributed to the Company with respect to the interest in the Company held by
such Member, reduced by the amount of any liabilities of the Member assumed by
the Company or which are secured by any property contributed by such Member to
the Company.
          “Certificate” means the Certificate of Formation of the Company filed
with the Secretary of State of Delaware, as it may be amended or restated from
time to time.
          “Change in Control” means the first to occur of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of Suiza
Foods or Vestar Refinancing, as the case may be, to any person, or “group” of
related persons, as defined in Rule 13d-5 under the Securities Exchange Act of
1934 (a “Group”); (ii) a majority of the board of directors of Suiza Foods or
Vestar Refinancing, as the case may be, shall consist of persons who are not
Continuing Directors; or (iii) the acquisition by any person or Group of the
power, directly or indirectly, to vote or direct the voting of securities having
more than 50% of the ordinary voting power for the election of directors of
Suiza Foods or Vestar Refinancing, as the case may be, or to designate a
majority of the directors of Suiza Foods or Vestar Refinancing, as the case may
be; or (iv) a merger of Suiza Foods or Vestar Refinancing, as the case may be,
with another entity in which the previous shareholders or members of the merging
entity do not continue to own at least a majority of the voting equity
securities of the surviving entity.
          “Closing Date” means July 1, 1999.
          “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time. All references herein to the Code shall include any
corresponding provision or provisions of succeeding law.
          “Commencement Date” means the date that the Certificate was filed with
the Secretary of State of Delaware.
          “Company” means Consolidated Container Holdings LLC, a Delaware
limited liability company established by filing of the Certificate with the
Secretary of State of Delaware.



--------------------------------------------------------------------------------



 



5

          “Company Estimated Net Taxable Income” has the meaning set forth in
Section 6.4(a).
          “Company Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d).
          “Company Option” has the meaning set forth in Section 5.5(b).
          “Competing Business” has the meaning set forth in Section 7.7(b).
          “Continuing Director” means, as of the date of determination, any
person who (i) was a member of the board of directors or management committee of
Suiza Foods or Vestar Refinancing, as the case may be, on the date of this
Agreement, or (ii) was nominated for election or elected to the board of
directors or management committee of Suiza Foods or Vestar Refinancing, as the
case may be, with the affirmative vote of a majority of the Continuing Directors
who were members of such board of directors at the time of such nomination or
election.
          “Contribution Notice” has the meaning set forth in Section 4.2(a).
          “Contributions” means the contribution by Franklin of the member
interests of PCI to Consolidated Container Company LLC and the contribution by
Vestar Packaging of $60,800,000 to the Company, both pursuant to the Merger
Agreement.
          “Control” (and derivations thereof) means, with respect to a
particular Person, (a) the ownership, directly or indirectly, of more than 50%
of the equity or voting interests in such Person or (b) the right to elect or
appoint, together with others who are required to act in concert with such
Person, more than 50% of the directors or members of another governing body that
directs the management and policies of such Person.
          “Converted Units” has the meaning set forth in Section 11.5(e).
          “Convertible Preferred Units” means any Preferred Units that are
convertible, directly or indirectly, into Units.
          “Convertible Securities” has the meaning set forth in Section 7.12(b).
          “Credit Instruments” means the Credit Agreement, dated as of May 20,
2004 among the Company, Consolidated Container Company LLC, the banks party
thereto from time to time, Deutsche Bank Trust Company Americas, as
Administrative Agent, the Pledge Agreement, dated as of May 20, 2004 among the
Company, Consolidated Container Company LLC, and each of the other Pledgors
party thereto in favor of Deutsche Bank Trust Company Americas, as Collateral
Agent, the Subsidiary Guaranty, dated as of May 20, 2004 made by each of the
domestic subsidiaries of Consolidated Container Company LLC and the Security
Agreement, dated as of May 20, 2004 among the Company, Consolidated Container
Company LLC and Deutsche Bank Trust Company Americas, as Collateral Agent, in
each case as amended, modified or supplemented from time to time.



--------------------------------------------------------------------------------



 



6

          “Delaware Act” means the Delaware Revised Limited Liability Company
Act, 6 Del. C. § 18-101, et seq., as amended from time to time.
          “Dissolution Event” has the meaning set forth in Section 13.1(b).
          “Event of Bankruptcy” means, with respect to any Member or the
Company, any of the following acts or events:
     (a) making an assignment for the benefit of creditors;
     (b) filing a voluntary petition in bankruptcy;
     (c) becoming the subject of an order for relief or being declared insolvent
or bankrupt in any federal or state bankruptcy or insolvency proceeding;
     (d) filing a petition or answer seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
statute, law, or regulation;
     (e) filing an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in a proceeding of the type
described in parts (a) through (d) of the definition;
     (f) seeking, consenting to, or acquiescing in the appointment of a trustee,
receiver, or liquidator of all or any substantial part of its properties; or
     (g) the expiration of 90 days after the date of the commencement of a
proceeding against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any statute,
law, or regulation if the proceeding has not been previously dismissed or the
expiration of 60 days after the date of the appointment, without such Person’s
consent or acquiescence, of a trustee or receiver for the liquidation of such
Person or of all or any substantial part of such Person’s properties, if the
appointment has not been previously vacated or stayed, or the expiration of
60 days after the date of expiration of a stay, if the appointment has not been
previously vacated.
          “Fair Market Value” has the meaning set forth in Section 11.7(c).
          “Fiscal Year” means the 12-month period ending December 31 of each
year; provided that the initial Fiscal Year shall be the period beginning on the
Commencement Date and ending December 31, 1999, and the last Fiscal Year shall
be the period beginning on January 1 of the calendar year in which the final
liquidation and termination of the Company is completed and ending on the date
such final liquidation and termination is completed (to the extent any
computation or other provision hereof provides for an action to be taken on a
Fiscal Year basis, an appropriate proration or other adjustment shall be made in
respect of the initial and final Fiscal Years to reflect that such periods are
less than full calendar year periods).
          “Franklin” means Franklin Plastics, Inc., a Delaware corporation.



--------------------------------------------------------------------------------



 



7

          “Franklin Holdings” means Franklin Holdings, Inc., a Delaware
corporation.
          “Franklin Managers” means the Managers designated by Franklin pursuant
to Section 7.1.
          “Franklin Option Members” has the meaning set forth in Section 5.5(b).
          “Franklin Replacement Options” has the meaning set forth in
Section 7.13.
          “Indemnitee” has the meaning set forth in Section 7.9.
          “Independent Accountants” means any of the four largest nationally
recognized accounting firms in the United States, as selected by the Management
Committee. Deloitte & Touche LLP shall be the initial Independent Accountant.
          “Individual Members” means Ronald Davis, William Bell and Richard
Robinson.
          “Initial Liquidation Preference” means the initial liquidation
preference of a series of Preferred Units as set forth in Article XII.
          “Initial Public Offering” means any underwritten public offering of
securities of RPH (which is intended to be the corporate successor to the
Company in the event of an Initial Public Offering, by merger of the Company
and, subject to Section 11.12, Franklin into RPH), or its successor, the gross
proceeds of which exceed $50,000,000.
          “Liquidation Preference” means the liquidation preference of a series
of Preferred Units as such liquidation preference may be increased or decreased
from time to time as set forth in Article XII.
          “Liquidator” has the meaning set forth in Section 13.3.
          “Losses” has the meaning set forth in Section 4.3(b).
          “Major Decision” has the meaning set forth in Section 7.2.
          “Management Committee” means a committee appointed by Franklin and
Vestar Refinancing in accordance with Section 7.1.
          “Manager” has the meaning set forth in Section 7.1.
          “Member” means Franklin, Franklin Holdings, RPH, each of the Vestar
Entities, each of the Individual Members and any other Person who is admitted as
a member in the Company on and after the Closing Date and whose admission has
been reflected on the books and records of the Company.
          “Member Minimum Gain” shall mean partner nonrecourse debt minimum gain
as determined under the rules of Regulations Section 1.704-2(i).



--------------------------------------------------------------------------------



 



8

          “Member Nonrecourse Deduction” has the meaning set forth in
Regulations Section 1.704-2(i)(1) and (2).
          “Merger Agreement” means the Contribution and Merger Agreement dated
as of April 29, 1999, among Suiza Foods, Franklin, the Suiza Companies
identified therein, RPH, Reid Plastics, Inc., a Delaware corporation, the Reid
Companies identified therein, Vestar Packaging, and the Company.
          “Mergers” means the Mergers, as defined in the Merger Agreement,
pursuant to which the Suiza Companies and the Reid Companies will be merged into
the Company.
          “New Units Notice” has the meaning set forth in Section 7.11(b).
          “Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(b)(1) of the Regulations.
          “Notice” has the meaning set forth in Section 11.5(a).
          “Other Convertible Securities” has the meaning set forth in Section
12.4(h)(ii).
          “PCI” means Plastic Containers, Inc., a Delaware corporation and
wholly-owned subsidiary of Continental Can Company, Inc., or, after certain
corporate restructuring transactions, Plastic Containers LLC, a Delaware limited
liability company and wholly-owned subsidiary of Franklin.
          “PCI Notes” has the meaning given to it in the Merger Agreement.
          “Percentage Interest” means the percentage interest of a Member in
certain allocations of Profits, Losses, and other items of income, gain, loss,
or deduction and certain distributions of cash and property, which with respect
to each Member shall be equal to the number of Units owned by such Member as a
percentage of the total number of Units owned by all Members at any given time.
          “Person” means an individual, corporation, partnership, limited
liability company, trust, estate, unincorporated organization, association, or
other entity.
          “Plastics Operations” means any manufacture, distribution or sale of
plastic packaging products and the conduct of any operations ancillary thereto,
including but not limited to any operations conducted by any Reid Company or any
Suiza Company immediately prior to Closing.
          “Preferred Units” means the preferred interest of a Member of the
Company issued in accordance with Article XII, including the Series A Preferred
Units, the Series B Convertible Preferred Units and the Series C Preferred
Units.
          “Principal Companies” has the meaning set forth in Section 7.7(b).
          “Pro Rata Share” has the meaning set forth in Section 7.11(a).



--------------------------------------------------------------------------------



 



9

          “Profits” has the meaning set forth in Section 4.3(b).
          “Redemption Change in Control” means the first to occur of the
following events: (i) any merger, consolidation or other business combination of
the Company or Consolidated Container Company LLC with any other entity,
recapitalization, spin-off, distribution or any other similar transaction (in
one transaction or a series of related transactions), where the beneficial
owners of membership interests in such company as of immediately following the
initial issuance of Series B Convertible Preferred Units, and their respective
Affiliates, cease beneficially to own at least 30% of the voting power of the
voting securities of the entity surviving or resulting from such transaction (or
the ultimate sole parent thereof) or (ii) any transaction or series of related
transactions as a result of which the beneficial owners of membership interests
in such company as of immediately following the initial issuance of Series B
Convertible Preferred Units, and their respective Affiliates, cease beneficially
to own at least 30% of the voting power of the voting securities of the Company
(or the ultimate sole parent thereof) or, directly or indirectly, Consolidated
Container Company LLC.
          “Registration Rights Agreement” has the meaning set forth in
Section 11.12(b).
          “Regulations” means the Treasury Regulations promulgated under the
Code, as amended and in effect (including corresponding provisions of any
succeeding regulations).
          “Regulatory Allocations” has the meaning set forth in Section 5.3.
          “Reid Companies” has the meaning given to it in the Merger Agreement.
          “Reid Converted Units” has the meaning set forth in Section 11.5(e).
          “Reid Members” means RPH, each of the Vestar Entities, and any
Affiliate of either of them that becomes a Member, or for purposes of
Article XI, an RPH stockholder.
          “Reid Options” has the meaning given to it in the Merger Agreement.
          “Reid Parent” means Vestar Reid LLC, a Delaware limited liability
company.
          “RPH” means Reid Plastics Holdings, Inc., a Delaware corporation.
          “Russell-Stanley” has the meaning set forth in Section 7.7(d).
          “Sale Percentage” has the meaning set forth in Section 11.5(e).
          “Senior Secured Indenture” means that certain Indenture dated as of
May 20, 2004 by and among Consolidated Container Company LLC, Consolidated
Container Capital, Inc., the Guarantors (as defined therein) and the Bank of New
York, as trustee with respect to the 10.75% Senior Secured Discount Notes due
2009, as the same may be amended, modified or supplemented from time to time.
          “Series A Preferred Units” means the preferred interest of a Member of
the Company issued in accordance with Section 12.1.



--------------------------------------------------------------------------------



 



10

          “Series A Redemption Price” has the meaning set forth in
Section 12.2(c).
          “Series B Convertible Preferred Units” means the preferred interest of
a Member of the Company issued in accordance with Section 12.3.
          “Series B Convertible Preferred Unit Reoffer” means the offer by
Vestar Refinancing of Series B Convertible Preferred Units purchased by Vestar
Refinancing on the date hereof to all holders of Units and to the owners of
equity interests in such holders (excluding Vestar Refinancing, Vestar CCH,
Franklin, Franklin Holdings and the owners of equity interests in any thereof,
both in such capacity and as owners of equity interests in any other holder of
Units, and excluding RPH and Vestar Packaging), on a pro rata basis based upon
each such holder’s direct or indirect Percentage Interest, before giving effect
to the issuance of the Series B Convertible Preferred Units; provided that:
(i) such offer is made as soon as reasonably practicable after the date hereof,
is held open for at least 60 calendar days and is completed within 90 calendar
days hereof; and (ii) each Series B Convertible Preferred Unit shall be offered
for a purchase price equal to its Initial Liquidation Preference.
          “Series B Redemption Price” has the meaning set forth in
Section 12.4(c).
          “Series C Preferred Units” means the preferred interest of a Member of
the Company issued in accordance with Section 12.5.
          “Series C Redemption Price” has the meaning set forth in
Section 12.5(c).
          “Subordinated Indenture” means the Indenture dated as of July 1, 1999,
among Consolidated Container Company LLC, Consolidated Container Capital, Inc.,
the Subsidiary Guarantors (as defined therein) and The Bank of New York, as
trustee, as supplemented by the Supplemental Indenture, dated as of March 31,
2000.
          “Suiza Affiliates” has the meaning set forth in Section 7.7(b).
          “Suiza Companies” has the meaning given to it in the Merger Agreement.
          “Suiza Converted Units” has the meaning set forth in Section 11.5(e).
          “Suiza Foods” means Dean Foods Company, a Delaware corporation.
          “Suiza Member” means Franklin and any Affiliate of Franklin that
becomes a Member; provided, however, that for purposes of Section 7.7, neither
Peter M. Bernon or Alan J. Bernon shall ever be included within the definition
of “Suiza Member.”
          “Supply Agreement” means each of: (i) the Supply Agreement for PET
Bottles between Suiza Foods Corporation and the Company, dated as of July 2,
1999; (ii) the Supply Agreement for HDPE Bottles between Suiza Foods Corporation
and the Company, dated as of July 2, 1999; and (iii) the Supply Agreement for
Bottle Components between Suiza Foods Corporation and the Company, dated as of
July 2, 1999.
          “Tagging Member” has the meaning set forth in Section 11.5(e).



--------------------------------------------------------------------------------



 



11

          “Tax Distributions” has the meaning set forth in Section 6.4(a).
          “Tax Matters Partner” has the meaning set forth in Section 10.1.
          “Tax Rate Differential” means a decimal equal to the difference
between (i) the maximum marginal federal and New York State and New York City
individual tax rate applicable to ordinary income (including, to the extent
applicable, alternative minimum tax, if any) and (ii) the maximum marginal
federal and New York State and New York City individual tax rate applicable to
long-term capital gains (including, to the extent applicable, alternative
minimum tax, if any).
          “Tax Shortfall Member” has the meaning set forth in Section 6.4(d).
          “Tax Target Group” has the meaning set forth in Section 6.4(d).
          “Transferring Members” has the meaning set forth in Section 11.5(e).
          “Units” means the common equity interest of a Member in the Company,
including, without limitation, such Member’s right: (a) to a distributive share
of the Profits, Losses, and other items of income, gain, loss, deduction, and
credit of the Company; (b) to a distributive share of the assets of the Company;
and (c) to participate in the management and operation of the Company as
provided in this Agreement. The number of Units of each Member, as of the date
hereof, is set forth in Exhibit 4.1 attached hereto under the caption
“Ownership-Holders of Units”.
          “Unit Value” has the meaning set forth in Section 12.4(h).
          “Unpaid Distribution Amount” shall mean, for each Series A Preferred
Unit, the amount of distributions accrued during the most recently completed
calendar quarter which distributions have neither been paid nor been taken into
account through an increase in Liquidation Preference on such Series A Preferred
Units.
          “VCP” means Vestar Capital Partners III, L.P., a Delaware limited
partnership.
          “VCP Affiliates” has the meaning set forth in Section 7.7(d).
          “VCP Management Agreement” has the meaning given to it in the Merger
Agreement.
          “Vestar CCH” means Vestar CCH LLC, a Delaware limited liability
company.
          “Vestar Entities” means Vestar CCH, Vestar Packaging and Vestar
Refinancing.
          “Vestar Packaging” means Vestar Packaging LLC, a Delaware limited
liability company.
          “Vestar Refinancing” means Vestar CCH Preferred LLC, a Delaware
limited liability company.



--------------------------------------------------------------------------------



 



12

          “Vestar Refinancing Managers” means the Managers designated by Vestar
Refinancing pursuant to Section 7.1.
ARTICLE III
PURPOSE
     3.1 Purposes and Scope. Subject to the provisions of this Agreement, the
purposes of the Company are to:
     (a) acquire (directly or through subsidiaries) the operations of the Reid
Companies and the Suiza Companies through the Mergers and the Contributions;
     (b) own, operate, manage, maintain, improve, develop, purchase, sell or
exchange, and otherwise acquire or dispose of, Plastics Operations; provided,
however, that the Company may also invest or expend up to $25 million in the
aggregate to own, operate, manage, maintain, improve, develop, purchase, and
otherwise acquire or dispose of non-plastic packaging operations;
     (c) borrow money in furtherance of any or all of the objectives of the
Company business, and to secure the same by mortgage, pledge, or other liens;
and
     (d) do any and all other acts or things that may be incidental or necessary
to carry on the business of the Company as herein contemplated. The Company
shall not engage in any other business or activity not intended to implement the
foregoing without the prior written consent of the Management Committee.
ARTICLE IV
CAPITAL CONTRIBUTIONS
     4.1 Initial Capital Contributions. The initial Capital Contributions of
Franklin and by RPH were effected on the Closing Date through the Mergers. The
initial Capital Contributions of PCI and by Vestar Packaging were effected on
the Closing Date through the Contributions. On the date of the initial issuance
of Series B Convertible Preferred Units, the Capital Contributions of each
Member shall be revalued as set forth on Exhibit 4.1 attached hereto.
     4.2 Non-Contemplated Contributions.
     (a) If the Management Committee approves (in accordance with the Major
Decision provisions of Section 7.3) any additional Capital Contributions beyond
those required by Section 4.1, the Company shall deliver a written notice to all
of the Members (a “Contribution Notice”) requesting such additional Capital
Contributions. Each Contribution Notice shall specify the following information:
     (i) the aggregate amount of Capital Contributions requested in the
Contribution Notice;



--------------------------------------------------------------------------------



 



13

     (ii) the amount of additional cash funds each Member is required to
contribute to the Company (which Capital Contributions shall be made by the
Members in proportion to their As-Converted Percentage Interests);
     (iii) the date on which such additional Capital Contributions are due,
which date shall be approved in advance by the Management Committee; and
     (iv) wiring or other instructions for the bank account into which the
required Capital Contribution is to be deposited.
     (b) Any Capital Contributions made pursuant to Section 4.2(a) shall be
spent by the Company in accordance with the general directions of the Management
Committee, as approved in connection with the approval of such Capital
Contributions.
     (c) Except as provided in Section 4.1 and in the foregoing provisions of
this Section 4.2, no Member shall be required to make any Capital Contribution.
     (d) Upon the exercise of a Franklin Replacement Option, for all purposes,
including Capital Accounts and As-Converted Percentage Interests, a number of
Units shall be considered transferred from Franklin to RPH and Vestar Packaging
such that RPH’s and Vestar Packaging’s respective As-Converted Percentage
Interests immediately after the exercise of the Franklin Replacement Option
shall be equal to their respective As-Converted Percentage Interests immediately
prior to such exercise.
     4.3 Capital Accounts.
          (a) Maintenance Rules. The Company shall maintain for each Member a
separate Capital Account in accordance with this Section 4.3. The Capital
Account shall be maintained in accordance with the following provisions:
     (i) Such Capital Account shall be increased by the cash amount or Book
Value of any property contributed by such Member to the Company pursuant to this
Agreement, such Member’s share of Profits allocable to Units and any items in
the nature of income or gain which are specially allocated to such Member
pursuant to Section 5.2 and Section 5.3 with respect to Units held by such
Member, and the amount of any Company liabilities assumed by such Member or
which are secured by any property distributed to such Member.
     (ii) Such Capital Account shall be decreased by the cash amount or Book
Value of any property distributed to such Member pursuant to this Agreement,
such Member’s allocable share of Losses and any items in the nature of
deductions or losses which are specially allocated to such Member pursuant to
Section 5.2 and Section 5.3, and the amount of any liabilities of the Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company.
     (iii) In the event all or a portion of an interest in the Company is
transferred in accordance with the terms of this Agreement, the transferee shall



--------------------------------------------------------------------------------



 



14

succeed to the Capital Account of the transferor to the extent it relates to the
transferred interest; provided, however, that if the transfer causes a
termination of the Company under Section 708(b)(1)(B) of the Code, then the
Company shall be deemed to have contributed its assets to a new limited
liability company in exchange for interests in the new limited liability
company, followed by a distribution of the interests in the new limited
liability company to the Company and liquidation of the Company. Such deemed
liquidation and reconstitution shall not cause the Company to be dissolved or
reconstituted for purposes other than federal income tax, unless otherwise
provided in Article XIII.
          (iv) Notwithstanding anything in this Section 4.3 to the contrary,
upon the exercise of a Franklin Replacement Option or a Company Option, the
initial Capital Account of the exercising Member shall be equal to the exercise
price of such option.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts generally are intended to comply with
Section 1.704-1(b) of the Regulations and shall be interpreted and applied in a
manner consistent with such Regulations. If the Management Committee reasonably
determines that it is prudent to modify the manner in which the Capital
Accounts, or any increases or decreases to the Capital Accounts, are computed in
order to comply with such Regulations, the Management Committee may authorize
such modifications, provided that it does not have any effect on the amounts
distributable to any Person pursuant to Section 13.3 upon the dissolution of the
Company.
     (b) Definition of Profits and Losses. “Profits” and “Losses” mean, for each
Fiscal Year or other period, an amount equal to the Company’s taxable income or
loss for such year or period, determined in accordance with Code Section 703(a)
(for this purpose, all items of income, gain, loss or deduction required to be
stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), with the following adjustments:
          (i) Income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits and Losses pursuant to
this Section 4.3(b) shall be added to such taxable income or loss;
          (ii) Any expenditures of the Company described in Code
Section 705(a)(2)(B), or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits and Losses pursuant to this Section 4.3(b)
shall be subtracted from such taxable income or loss;
          (iii) In the event the Book Value of any Company asset is adjusted
pursuant to Section 4.3(c)(ii) or Section 4.3(c)(iv), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits and Losses;



--------------------------------------------------------------------------------



 



15

          (iv) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;
          (v) In lieu of the deduction for depreciation, cost recovery or
amortization taken into account in computing such taxable income or loss, there
shall be taken into account “Book Depreciation” as defined in this Section
4.3(b)(v). “Book Depreciation” for any asset means for any Fiscal Year or other
period an amount that bears the same ratio to the Book Value of that asset at
the beginning of such Fiscal Year or other period as the federal income tax
depreciation, amortization or other cost recovery deduction allowable for that
asset for such year or other period bears to the adjusted tax basis of that
asset at the beginning of such year or other period. If the federal income tax
depreciation, amortization, or other cost recovery deduction allowable for any
asset for such year or other period is zero, then Book Depreciation for that
asset shall be determined with reference to such beginning Book Value using any
reasonable method selected by the Management Committee; and
          (vi) Notwithstanding any other provision of this Section 4.3(b), any
items that are specially allocated pursuant to Section 5.2 or Section 5.3 shall
not be taken into account in computing Profits and Losses.
     (c) Definition of Book Value. “Book Value” means for any asset the asset’s
adjusted basis for federal income tax purposes, except as follows:
          (i) The initial Book Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset on the date of
contribution, as determined by the Management Committee.
          (ii) The Book Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Management
Committee, as of the following times: (A) the acquisition of an additional
interest in the Company (including Series B Convertible Preferred Units) by any
new or existing Member in exchange for more than a de minimis capital
contribution if the Management Committee reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company; (B) the distribution by the Company to
a Member of more than a de minimis amount of Company property as consideration
for an interest in the Company if the Management Committee reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
economic interests of the Members in the Company; and (C) the liquidation of the
Company within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g);





--------------------------------------------------------------------------------



 



16
          (iii) The Book Value of any Company asset distributed to any Member
shall be the gross fair market value of such asset on the date of distribution,
as determined by the Management Committee.
          (iv) The Book Values of Company assets shall be increased (or
decreased) to reflect any adjustment to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and Section 5.2(d);
provided, however, that Book Values shall not be adjusted pursuant to this
Section 4.3(c)(iv) to the extent the Management Committee determines that an
adjustment pursuant to Section 4.3(c)(ii) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this Section 4.3(c)(iv).
          (v) If the Book Value of an asset has been determined or adjusted
pursuant to Section 4.3(c)(i), Section 4.3(c)(ii), or Section 4.3(c)(iv), such
Book Value shall thereafter be adjusted by the Book Depreciation taken into
account with respect to such asset for purposes of computing Profits and Losses.
               4.4 Interest. Except as otherwise provided in this Agreement, no
interest shall be paid by the Company on Capital Contributions or on balances in
Capital Accounts.
               4.5 No Withdrawal. No Member shall be entitled to withdraw any
part of its Capital Contribution or its Capital Account or to receive any
distribution from the Company, except as provided in Articles VI, XII and XIII.
               4.6 Limitation on Capital Contributions and Loans. Except as
specifically provided in this Agreement, no Member may contribute capital, loan,
or advance money to the Company.
ARTICLE V
ALLOCATIONS
               5.1 Allocation of Profits and Losses.
          (a) Subject to Sections 5.1(b), 5.2 and 5.3, Profits and Losses of the
Company for each Fiscal Year shall be allocated among the Capital Accounts of
the Members in a manner that as closely as possible gives economic effect to the
provisions of Article VI, Section 13.3 and other relevant provisions, hereof. If
a Unit is the subject of a transfer or the number of Units of a Member is
changed pursuant to the terms of this Agreement during any Fiscal Year, the
amount of Profit and Loss to be allocated to the Members for such entire Fiscal
Year shall be allocated to the portion of such Fiscal Year which precedes the
date of such transfer or change (and if there shall have been a prior transfer
or change in such Fiscal Year, which commences on the date of such prior
transfer or change) and to the portion of such Fiscal Year which occurs on and
after the date of such transfer or change (and if there shall be a subsequent
transfer or change in such Fiscal Year, which precedes the date of such
subsequent transfer or change), in proportion to the number of days in each such
portion (or, in the case of a transfer, in accordance with an



--------------------------------------------------------------------------------



 



17

interim closing of the books at the election and the expense of the transferee
and the transferor), and the amounts of the items so allocated to each such
portion shall be credited or charged to the Members pro rata during each such
portion of the Fiscal Year in question. Such allocation shall be made without
regard to the date, amount or receipt of any distributions that may have been
made with respect to the transferred Units.
          (b) Notwithstanding anything to the contrary in Section 5.1(a):
          (i) The Losses allocated pursuant to Section 5.1(a) to any Member for
any Fiscal Year shall not exceed the maximum amount of Losses that may be
allocated to such Member without causing such Member to have an Adjusted Capital
Account Deficit at the end of such Fiscal Year.
          (ii) If some but not all of the Members would have an Adjusted Capital
Account Deficit as a consequence of an allocation of Losses pursuant to Section
5.1(a), the limitations set forth in this Section 5.1(b) shall be applied by
allocating Losses pursuant to this Section 5.1(b) only to those Members who
would not have an Adjusted Capital Account Deficit as a consequence of receiving
such an allocation of Losses (with the allocation of such Losses among such
Members to be determined by the Management Committee, based on the allocation
that is most likely to effectuate the distribution priorities set forth in
Section 6.1).
          (iii) If no Member may receive an additional allocation of Losses
pursuant to Section 5.1(b)(ii) above, such additional Losses not allocated
pursuant to Section 5.1(b)(ii) shall be allocated solely to the Members in
proportion to their interests in the Company (as determined in accordance with
the provisions of this Section 5.1).
              5.2 Special Allocations.
          (a) Minimum Gain Chargeback—Company Nonrecourse Liabilities. If there
is a net decrease in Company Minimum Gain during any Fiscal Year, certain items
of income and gain shall be allocated (on a gross basis) to the Members in the
amounts and manner described in Regulations Section 1.704-2(f) and (j)(2)(i) and
(ii), subject to the exemptions set forth in Regulations Section 1.704-2(f)(2),
(3), (4), and (5). This Section 5.2(a) is intended to comply with the minimum
gain chargeback requirement (set forth in Regulations Section 1.704-2(f))
relating to Company nonrecourse liabilities (as defined in Regulations
Section 1.704-2(b)(3)) and shall be so interpreted.
          (b) Minimum Gain Chargeback—Member Nonrecourse Debt. If there is a net
decrease in Member Minimum Gain during any Fiscal Year, certain items of income
and gain shall be allocated (on a gross basis) as quickly as possible to those
Members who had a share of the Member Minimum Gain (determined pursuant to
Regulations Section 1.704-2(i)(5)) in the amounts and manner described in
Regulations Section 1.704-2(i)(4), (j)(2)(ii), and (j)(2)(iii). This
Section 5.2(b) is intended to comply with the minimum gain chargeback
requirement (set forth in Regulations Section 1.704-2(i)(4)) relating to



--------------------------------------------------------------------------------



 



18

partner nonrecourse debt (as defined in Regulations Section 1.704-2(b)(4)) and
shall be so interpreted.
          (c) Qualified Income Offset. If, after applying Section 5.2(a) and
Section 5.2(b), any Member has an Adjusted Capital Account Deficit, items of
Company income and gain shall be specially allocated (on a gross basis) to each
such Member in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Adjusted Capital Account Deficit of such Member
as quickly as possible.
          (d) Optional Basis Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Sections 734(b) or
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.
          (e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be specially allocated among the Members in proportion to their interests
in the Company (determined in accordance with the provisions of Section 5.1).
          (f) Member Nonrecourse Deductions. Member Nonrecourse Deductions shall
be allocated pursuant to Regulations Section 1.704-2(b)(4) and (i)(1) to the
Member who bears the economic risk of loss with respect to the deductions.
          (g) Special Allocation: Economic Sharing Arrangement. Notwithstanding
anything to the contrary in this Article V, the Members acknowledge and agree
that the manner in which distributions are to be made pursuant to Section 6.1
correctly reflects the Members’ economic sharing arrangement in the Company. To
the extent that allocations of Profits, Losses, and other items of income, gain,
loss, and deduction set forth in this Article V (other than this Section 5.2(g))
could produce an economic sharing arrangement among the Members different than
that described in Section 6.1, then the Company shall specially allocate items
of gross income, gain, loss, and deduction among the Members in any manner that
may be required to cause the allocations of Profits, Losses, and other items of
income, gain, loss, and deduction described in Article V to be consistent with
the economic sharing arrangement described in Section 6.1.
              5.3 Curative Allocations. The allocations set forth in
Section 5.1(b) and Section 5.2(a) through Section 5.2(f) (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss, or
deduction pursuant to this Section 5.3. Therefore, notwithstanding any other
provisions of this Article V (other than the Regulatory Allocations), the
Management Committee shall make such offsetting special allocations of Company
income, gain, loss, or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the



--------------------------------------------------------------------------------



 



19

extent possible, equal to the Capital Account balance such Member would have had
if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Section 5.1(a) and Section 5.2(g). In
exercising its discretion under this Section 5.3, the Management Committee shall
take into account future Regulatory Allocations under Sections 5.2(a) and 5.2(b)
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 5.2(e) and 5.2(f).
5.4 Tax Allocations: Code Section 704(c).
          (a) In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Book Value (computed in accordance with Section 4.3(c)(i)).
          (b) If the Book Value of any Company asset is adjusted pursuant to
Section 4.3(c)(ii), subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Book Value
in the same manner as under Code Section 704(c) and the Regulations thereunder.
          (c) Any elections or other decisions relating to such allocation shall
be made by the Management Committee.
          (d) Allocations pursuant to this Section 5.4 are solely for purposes
of federal, state, and local taxes and shall not affect or in any way be taken
into account in computing any Capital Account, Adjusted Capital Account, or
share of Profits, Losses, and other items or distributions pursuant to any
provision of this Agreement.
5.5 Allocations Upon Option Exercise.
          (a) Upon the exercise of a Reid Option, any deduction arising solely
as a result of such exercise shall be specially allocated to RPH.
          (b) Notwithstanding anything in this Article V to the contrary, upon
the exercise of a Franklin Replacement Option, or any other option to purchase
Units granted by the Company from time to time (a “Company Option”), or both,
allocations shall be made in the following order and priority:
            (i) first, if there has been an exercise of a Company Option, all
Company income shall be allocated in the year of such exercise and thereafter to
the exercising Member until an amount of Company income has been allocated to
such exercising Member such that, after such allocation, the proportion that the
exercising Member’s Adjusted Capital Account balance bears to the total Adjusted
Capital Account balances of all Members is equal to the exercising Member’s
interest in the Company immediately after such exercise (determined in
accordance with the provisions of Section 5.1),



--------------------------------------------------------------------------------



 



20

          (ii) second, if there has been an exercise of a Franklin Replacement
Option, all allocations that would have been made to Franklin under this
Article V shall be made to Members who have exercised a Franklin Replacement
Option (the “Franklin Option Members”) in the year of exercise and thereafter
until an amount of Company income has been allocated to the Franklin Option
Members such that, after such allocation, the proportion that each Franklin
Option Member’s Adjusted Capital Account balance bears to the total Adjusted
Capital Account balances of all Members is equal to the exercising Member’s
interest in the Company immediately after such exercise (determined in
accordance with the provisions of Section 5.1), and
          (iii) third, according to the provisions of this Article V.
              5.6 Other Allocation Rules.
          (a) For purposes of determining the Profits, Losses, or any other item
allocable to any period, Profits, Losses, and any such other item shall be
determined on a daily, monthly, or other basis, as determined by the Management
Committee using any permissible method under Code Section 706 and the
Regulations thereunder.
          (b) For federal income tax purposes, every item of income, gain, loss
and deduction shall be allocated among the Members in accordance with the
allocations under Sections 5.1, 5.2, 5.3, 5.4 and 5.5.
          (c) The Members are aware of the income tax consequences of the
allocations made by this Article V and hereby agree to be bound by the
provisions of this Article V in reporting their shares of Profit and Loss for
income tax purposes.
          (d) The Members agree that the Members’ interest in the Company (as
determined in accordance with the provisions of Section 5.1) represent the
Members’ respective interests in Company profits for purposes of allocating
excess nonrecourse liabilities (as defined in Regulations Section 1.752-3(a)(3))
pursuant to Regulations Section 1.752-3(a)(3).
ARTICLE VI
DISTRIBUTIONS
              6.1 Distributions of Available Cash. The Management Committee
shall review the Company’s accounts at the end of each calendar quarter to
determine whether distributions are appropriate. Subject to § 18-607 of the
Delaware Act, the Management Committee shall authorize such distributions of
Available Cash as it may determine in its sole discretion. All such
distributions of cash shall be made to the Members in the following manner:
          (a) First, to each Member with Series B Convertible Preferred Units
and/or Series C Preferred Units ratably in proportion to, and up to, the sum of
their respective Capital Contributions in respect of Series B Convertible
Preferred Units and Series C Preferred Units (after taking into account prior
distributions made pursuant to this clause (a));



--------------------------------------------------------------------------------



 



21

          (b) Second, to each Member in proportion to, and up to, their
respective Capital Contributions in respect of Units (as such Capital
Contributions shall have been revalued pursuant to this Agreement and after
taking into account prior distributions made pursuant to this clause (b));
          (c) Third, to each Member with Series B Convertible Preferred Units
and/or Series C Preferred Units ratably in proportion to, and up to, the amount
by which the Liquidation Preference (without taking into account any
distributions made pursuant to clause (a) above) exceeds the Initial Liquidation
Preference for all of the Series B Convertible Preferred Units and/or Series C
Preferred Units owned by each such Member;
          (d) Fourth, to each Member with Series B Convertible Preferred Units
and/or Series C Preferred Units in proportion to, and up to, the amount equal to
the quotient of: (i) the product of the Tax Rate Differential and the amount
distributed to such Member pursuant to clause (c) above, and (ii) the difference
between one (1) and the maximum marginal federal income and New York State and
New York City individual tax rate (including, to the extent applicable,
alternative minimum tax, if any) expressed as a decimal (after taking into
account prior distributions made pursuant to this clause (d));
          (e) Fifth, to each Member with Series A Preferred Units in proportion
to, and up to, the sum of (i) the amount by which the Liquidation Preference
exceeds the Initial Liquidation Preference for all of the Series A Preferred
Units owned by each such Member and (ii) the aggregate Unpaid Distribution
Amount for all of the Series A Preferred Units owned by each such Member; and
          (f) Sixth, to each Member in proportion to the Percentage Interests.
          Notwithstanding anything to the contrary above, if Available Cash is
derived from a transaction that occurs in connection with the dissolution,
termination and liquidation of the Company, any Available Cash that is derived
from or attributable to such a transaction shall be distributed to the Members
in accordance with Section 13.3. For purposes of this Agreement, the Capital
Contributions in respect of Series C Preferred Units shall be deemed to be their
Initial Liquidation Preference.
              6.2 Amounts Withheld. Notwithstanding any other provision of this
Agreement to the contrary, each Member hereby authorizes the Company to withhold
and to pay over, or otherwise pay, any withholding or other taxes payable by the
Company with respect to such Member as a result of such Member’s participation
in the Company. If and to the extent that the Company shall be required to
withhold or pay any such taxes, such Member shall be deemed for all purposes of
this Agreement to have received a payment from the Company as of the time such
withholding or tax is paid, which payment shall be deemed to be a distribution
with respect to such Member’s Units or Preferred Units to the extent that the
Member (or any successor to such Member’s Units or Preferred Units) is entitled
to receive a distribution. Any withholdings authorized by this Section 6.2 shall
be made at the maximum applicable statutory rate under the applicable tax law
unless the Company shall have received an opinion of counsel or other



--------------------------------------------------------------------------------



 



22

evidence satisfactory to the Management Committee to the effect that a lower
rate is applicable, or that no withholding is applicable.
               6.3 Excess Distributions. To the extent that the aggregate of
actual and deemed distributions to a Member under this Article VI for any period
exceeds the distributions to which such Member is entitled for such period, the
amount of such excess shall be considered an amount upon which the Company shall
pay a preferred return to all other Members, in proportion to the As-Converted
Percentage Interests of such other Members, until such excess has been repaid to
the Company by the Member receiving such excess distribution, which repayment
shall be made out of distributions to which such Member would otherwise be
subsequently entitled if the Member does not otherwise repay such excess. The
preferred return payable under this Section 6.3 shall be seven and one-half
percent (7.5%) per annum, accruing from and after the date on which such excess
is distributed. Notwithstanding any other provision in this Agreement to the
contrary, if an excess distribution or advance distribution made to a Member or
a shortfall tax distribution as calculated under Section 6.4(c) remains
outstanding when such Member or any other Member disposes of its interest in the
Company, by transfer, liquidation, conversion into stock of RPH or otherwise, a
payment by such Member or an adjustment to such other Member’s Units shall be
made to settle the outstanding amount; provided, that, any adjustment to the
Member’s Units in the Company will be made in Series A Preferred Units to ensure
that the Reid Members, collectively, own at least 51% of the common equity in
the Company.
               6.4 Tax Distributions.
          (a) Notwithstanding anything to the contrary in Section 6.1, the
Management Committee shall cause the Company from time to time to distribute to
(x) RPH and Franklin (and to an option holder or transferee who becomes a Member
as a result of option exercise or Unit transfer) an amount equal to the excess
of (i) the amount by which the cumulative Company Estimated Net Taxable Income
(defined below) for the applicable Fiscal Year (or portion thereof) to which
such distribution relates which is allocable to such Member exceeds the
cumulative Company Estimated Net Taxable Income allocated to such Member from
prior Fiscal Years (provided such amount shall not be below zero), multiplied by
the actual effective federal and state and local tax rates (including, to the
extent applicable, alternative minimum tax, if any) applicable to the relevant
corporation or individual, as the case may be, in effect during the Fiscal Year
to which such distribution relates, over (ii) the sum of distributions already
made to such Member during the relevant Fiscal Year, and (y) the Vestar Entities
an amount equal to the excess of (i) the amount by which the cumulative Company
Estimated Net Taxable Income for the applicable Fiscal Year (or portion thereof)
to which such distribution relates which is allocable in the aggregate to the
Vestar Entities exceeds the cumulative Company Estimated Net Taxable Income
allocated to such Members from prior Fiscal Years, multiplied by the maximum
marginal federal income and New York State and New York City individual tax rate
(including, to the extent applicable, alternative minimum tax, if any) in effect
during the Fiscal Year to which such distribution relates, over (ii) the sum of
distributions already made in the aggregate to the Vestar Entities during the
relevant Fiscal Year (distributions under (i) or (ii) being referred to herein
as “Tax Distributions”). For these purposes, “Company Estimated Net Taxable
Income” means (Y) the estimate of the aggregate amount of items of taxable
income and gain of



--------------------------------------------------------------------------------



 

\

23

the Company for the applicable Fiscal Year (or portion thereof) to which such
distribution relates, minus (Z) the estimate of the aggregate amount of items of
taxable deduction and loss for such Fiscal Year (or portion thereof) to which
such distribution relates. The Management Committee shall determine the Company
Estimated Net Taxable Income and each Member’s allocable share of Company
Estimated Net Taxable Income. For purposes of calculating RPH’s or Franklin’s
actual effective tax rates, all other non-Company items of income, deduction,
gain, loss and credits available to such Member shall be taken into account. The
Members acknowledge and agree that the sole purpose of this Section 6.4(a) is to
enable the Company to distribute sufficient cash to each Member to permit each
Member to timely satisfy its estimated income tax obligations, if any, arising
from the Member’s allocable share of the Company’s taxable income. The Manager
shall make such distributions on or about April 15, June 15, September 15 and
December 15 of each year and/or on any other date that similarly coincides with
the due date of any estimated income tax obligation of any Member. The
provisions of this Section 6.4(a) shall apply to taxable income allocated to the
Members as a result of a final adjustment by a taxing authority to the Company’s
taxable income; provided, that, no Tax Distribution shall be made to Franklin as
a result of the disallowance of the current deduction claimed by the Company for
the bond tender premium paid in connection with the redemption of the PCI Notes;
provided, further, that any Tax Distribution made to RPH or a Vestar Entity as a
result of such disallowance shall not be deemed an advance distribution as
provided in Section 6.4(b) and thus not subject to the provisions of
Section 6.4(d); provided, further, that amounts that would otherwise be payable
as subsequent Tax Distributions to Franklin shall be deemed paid in an amount
equal to the Tax Distributions made to RPH and the Vestar Entities as a result
of such disallowance, but in the event of a final adjustment by a taxing
authority disallowing the deduction of the bond tender premium claimed by
Franklin, any amounts that Franklin would have received as Tax Distributions but
for the deemed payment described above shall be paid to it and Franklin shall
receive a Tax Distribution both in accordance with Section 6.4(a) as a result of
the disallowance of the current deduction claimed by the Company for the bond
tender premium. Notwithstanding anything to the contrary in this Section 6.4, an
option holder who becomes a Member as a result of exercise is not entitled to a
Tax Distribution relating to compensatory income allocated pursuant to
Section 5.5 of this Agreement from the Company to such option holder as a result
of such option exercise. Notwithstanding anything to the contrary in this
Section 6.4, no Tax Distributions shall be made in excess of the amounts
permitted under the Senior Secured Indenture and the Subordinated Indenture.
          (b) For purposes of this Agreement, amounts distributed to the Members
pursuant to Section 6.4(a) shall be deemed to be advance distributions of
amounts to be distributed pursuant to Section 6.1.
          (c) If either the Reid Members (taken as a group) or the Suiza Members
(taken as a group) receive an actual Tax Distribution for the year in an amount
less than such group’s Adjusted Tax Distribution Amount, then such shortfall tax
distribution will be subject to the provisions of Section 6.4(d). A group’s
“Adjusted Tax Distribution Amount”, for purposes of this clause is equal to
(y) the larger of the Tax Distribution Amount for the Reid Members (taken as a
group) and the Suiza Members (taken as a



--------------------------------------------------------------------------------



 



24

group) multiplied by (z) the sum of the As-Converted Percentage Interest for all
Members of such group. Tax Distribution Amount for each group is determined by
dividing the actual aggregate Tax Distributions made to such group by the sum of
the As-Converted Percentage Interests of the Members of such group.
          (d) In the case of a shortfall tax distribution as computed under
Section 6.4(c), the amount of such shortfall shall be considered an amount upon
which the Company shall pay a preferred return to the Member of such group
holding Preferred Units (the “Tax Shortfall Member”) until such shortfall has
been repaid to the Company by the Members of the other group (the “Tax Target
Group”), which repayment shall be made out of distributions to which the Tax
Target Members would otherwise be subsequently entitled unless the Members agree
to settle the outstanding amounts through payments. The preferred return payable
under this Section 6.4(d) shall be seven and one-half percent (7.5%) per annum,
accruing from and after the date on which such shortfall tax distribution is
created.
ARTICLE VII
MANAGEMENT OF THE COMPANY
               7.1 Management Committee.
          (a) The Company shall be managed by a Management Committee consisting
of individuals (the “Managers”), a majority of whom shall be appointed by Vestar
Refinancing. Of the Managers serving on the Management Committee, (i) at least
four Managers shall be appointed by Vestar Refinancing, (ii) two Managers shall
be appointed by Franklin, and (iii) one Manager shall be the Chief Executive
Officer of the Company. Vestar Refinancing and Franklin shall have the right to
remove and replace those Managers appointed by them at any time effective
immediately upon written notice. Vestar Refinancing may designate one of the
Vestar Refinancing Managers as the Chairman of the Management Committee, and
such Manager will preside (when present) at all meetings of the Management
Committee. The Management Committee may be expanded in size from time to time to
add “independent” Managers or, at the request of Vestar Refinancing, B. Joseph
Rokus. For each independent Manager added, or if B. Joseph Rokus is added to the
Management Committee, Vestar Refinancing shall be entitled to appoint such
additional Managers as may be necessary to ensure that Vestar Refinancing is
able to designate a majority in number of the Managers. As of the date of this
Agreement, the Management Committee shall be comprised of nine Managers: (i) the
Vestar Refinancing Managers are Ronald V. Davis, Leonard Lieberman, James P.
Kelley and John R. Woodard, (ii) the Franklin Managers are Richard Robinson and
Ronald H. Klein, (iii) Stephen E Macadam, the Chief Executive Officer, is
serving on the Management Committee, (iv) B. Joseph Rokus is serving on the
Management Committee at the request of Vestar Refinancing, and (v) William G.
Bell is serving on the Management Committee as an “independent” member.
          (b) Subject to the rights expressly granted to the Members or to
particular Members hereunder, the Management Committee shall have general powers
of



--------------------------------------------------------------------------------



 



25

supervision, direction and control over the business of the Company. The
Management Committee shall have the general powers and duties typically vested
in the board of directors of a corporation and all other powers and duties over
the Company and its business, except as expressly provided elsewhere in this
Agreement.
          (c) The presence of Managers entitled to cast at least a majority of
votes shall be necessary to constitute a quorum at any meeting of the Management
Committee. Except as expressly provided with respect to Major Decisions in
Section 7.3, any matter submitted to a vote or consent of the Management
Committee at which a quorum is present may be approved by a majority of the
votes represented at such meeting. No Member or Manager, acting solely in its
capacity as a Member or Manager, shall have the power and authority to act for
and bind the Company with respect to any matter unless such matter has been
approved by the Management Committee as set forth herein.
          (d) Any Manager may participate in a meeting through use of a
conference telephone, video conference or similar communication equipment, so
long as all Managers participating in the meeting can hear one another, and any
Manager participating in such manner will be considered “present” at such
meeting. Accurate minutes of each meeting of the Management Committee shall be
maintained by a Manager or officer designated by the Management Committee for
that purpose.
          (e) Meetings of the Management Committee for any purpose may be called
at any time by any Manager. Unless waived as set forth below, at least two
Business Days notice of the time, place and general subject matter of each
meeting of the Management Committee shall be delivered personally to each of the
Managers or personally communicated to them by another Manager or an officer of
the Company, and confirmed in writing by facsimile, or communicated by FedEx or
other comparable overnight courier service (receipt requested). Notice shall be
transmitted to the last known facsimile number or address of the Manager as
shown on the records of the Company. Such notice as above provided shall be
considered due, legal and personal notice to such Manager. With respect to any
meeting not duly called or noticed in accordance with the foregoing provisions,
any transactions carried out at such meeting will be as valid as if they had
occurred at a meeting duly called and noticed if: (i) all Managers are present
at the meeting; or (ii) those Managers not present at the meeting sign a waiver
of notice of such meeting, whether before or after the meeting.
          (f) Any action required or permitted to be taken by the Management
Committee may be taken without a meeting and will have the same force and effect
as if taken by a vote of the Managers at a meeting properly called and noticed,
if authorized by a writing signed individually or collectively by all, but not
less than all, of the Managers.
              7.2 Major Decisions. The term “Major Decision” means any decision
by the Management Committee with respect to any of the following matters (other
than in connection with the exercise by the Reid Members of their rights under
Section 11.5 or 11.6):
          (a) issuing any Units or Preferred Units or any security, including
any indebtedness, convertible into Units or Preferred Units, or any other form
of equity in the



--------------------------------------------------------------------------------



 



26

Company, other than (i) granting options to management employees of the Company
to purchase up to 9.0% of the total Units on a fully diluted basis, taking into
account, for the purpose of the denominator only, the Units initially issued and
the options rolled over from Franklin, (ii) issuing Units pursuant to the
exercise of such options, (iii) issuing Units pursuant to the options held by
certain employees of Franklin that have been converted into options to acquire
Units pursuant to the Merger Agreement, (iv) issuing Series A Preferred Units
pursuant to Section 12.1, (v) issuing Units and/or Series C Preferred Units upon
the conversion of outstanding Series A Preferred Units or Series B Convertible
Preferred Units pursuant to Section 12.2(f) and Section 12.4(e) or 12.4(f),
respectively, and (vi) issuing Units or Preferred Units or any security,
including any indebtedness, convertible into Units or Preferred Units, or any
other form of equity in the Company, in one or more private offerings (excluding
any issuances referred to in (i), (ii), (iii), (iv) or (v) above) where the
aggregate purchase price for all such issuances does not exceed $50 million;
          (b) accepting or requiring any Member to make any additional Capital
Contribution to the Company;
          (c) incurring indebtedness or entering into guarantees for borrowed
money (excluding trade payables incurred in the ordinary course of business or
refinancing of indebtedness incurred in connection with the transactions
contemplated by the Merger Agreement or borrowing after the Closing Date under
the Tranche C term loan facility or the revolving credit facility included in
the senior bank financing of the Company on the Closing Date and refinancings
thereof) in excess of $80 million;
          (d) selling, leasing, pledging or granting a security interest or
encumbrance in all or substantially all of the Company’s assets, except in
connection with the incurrence of indebtedness for borrowed money that does not
involve a Major Decision under the preceding paragraph;
          (e) acquiring (whether through an asset purchase, merger, equity
purchase or otherwise) any Plastics Operations or other assets (excluding
acquisitions of raw materials and supplies in the ordinary course of business)
having a value, individually or in the aggregate for any series of related
transactions, in excess of $80 million;
          (f) selling or otherwise disposing of any Plastics Operations or other
assets (excluding sales or other dispositions of inventory in the ordinary
course of business) having a value, individually or in the aggregate for any
series of related transactions, in excess of $80 million;
          (g) except as otherwise permitted in Section 7.6(b) or Section 7.8,
entering into or amending any transaction or agreement between the Company and a
Member or an Affiliate of a Member, including any amendment to the VCP
Management Agreement;
          (h) making any material election or other decision pursuant to
Section 5.4(c), which relates to Code Section 704(c);
          (i) any change in the purpose or scope of the Company pursuant to
Article III;



--------------------------------------------------------------------------------



 



27

          (j) amending or granting a waiver with respect to this Agreement;
          (k) authorizing any consolidation, dissolution, or liquidation of the
Company or any merger in which the Company does not survive, other than pursuant
to an Initial Public Offering;
          (l) converting the Company into a corporation, other than pursuant to
an Initial Public Offering;
          (m) executing or delivering any assignment for the benefit of
creditors of the Company;
          (n) filing any voluntary petition in bankruptcy or receivership with
respect to the Company;
          (o) authorizing the payment in cash of distributions on the Series A
Preferred Units under Section 12.2(b);
          (p) authorizing the optional redemption of Series A Preferred Units
under Section 12.2(c); or
          (q) entering into any agreement with any Person that would afford such
Person priority over any of Suiza Foods, Franklin, any Reid Member or any other
person contemplated to be a party to the Registration Rights Agreement with
regard to the exercise of incidental registration rights pursuant to
Section 2.2(a) and 2.2(b) of the Registration Rights Agreement, except as
provided in the form of registration rights agreement referenced in
Section 12.5(e).
              7.3 Approval of Major Decisions. Notwithstanding any contrary
provisions of Section 7.1:
          (a) Any Major Decision must be approved by the affirmative vote of not
less than a majority of the Managers present and entitled to vote at a meeting
of the Management Committee at which a quorum is present. Such affirmative vote
shall include (i) the vote of the Franklin Manager specifically designated by
Suiza Foods from time to time for approval of Major Decisions, who shall
initially be Richard Robinson, and (ii) the vote of the Vestar Refinancing
Manager specifically designated by Vestar Refinancing from time to time for
approval of Major Decisions, who shall initially be James P. Kelley.
          (b) Section 7.2 and the requirement for the affirmative vote of the
Franklin Manager described in Section 7.3(a)(i) shall not apply from and after
the date of the first to occur of the following events: (i) a Change in Control
of Suiza Foods, (ii) an Initial Public Offering or (iii) Suiza Members,
collectively, hold less than 10% of the As-Converted Percentage Interests.
          (c) Section 7.2 and the requirement for the affirmative vote of the
Vestar Refinancing Manager described in Section 7.3(a)(ii) shall not apply from
and after the date of the first to occur of the following events: (i) a Change
in Control of Vestar



--------------------------------------------------------------------------------



 



28

Refinancing, (ii) an Initial Public Offering or (iii) Reid Members,
collectively, hold less than 10% of the As-Converted Percentage Interests.
              7.4 Officers. The officers of the Company shall include a
President, a Secretary and such other officers as the Management Committee in
its discretion may appoint, and such officers will have any powers delegated to
them by the Management Committee (subject to any limitations on the authority of
the Management Committee set forth in this Agreement).
              7.5 Certificate of Formation. The President or another officer of
the Company shall cause to be filed at the Company’s expense such certificates
or documents (including, without limitation, copies, renewals, amendments or
restatements of the Certificate) as may be determined by such officer to be
reasonable and necessary or appropriate for the formation or qualification and
operation of a limited liability company in the State of Delaware and in any
other state in which the Company may elect to do business.
              7.6 Compensation and Reimbursement of Member Expenses.
          (a) Except as provided in Section 7.6(b), no Member, other than the
Individual Members, shall be compensated for any services rendered to the
Company by such Member or its designees on the Management Committee.
Notwithstanding anything to the contrary in this Agreement, each Member shall be
reimbursed for out-of-pocket expenses that such Member makes for or on behalf of
the Company, to the extent such expenses are authorized by the Management
Committee.
          (b) Vestar Entities or their Affiliates will perform certain advisory
services for the Company pursuant to the VCP Management Agreement.
              7.7 Outside Activities; Noncompetition.
          (a) Subject to Section 7.7(b), (c) and (d), a Member, any Affiliate of
a Member, and any director, officer, partner, or employee of a Member or any
Affiliate thereof, may have business interests and engage in business activities
in addition to those relating to the Company and may engage in any businesses
and activities for its own account and for the accounts of others without having
or incurring any obligation to offer any interest in or funds from such
properties, businesses or activities to the Company or any Member, and no other
provision of this Agreement shall be deemed to prohibit the Members or any such
other Person from conducting such other businesses and activities. Neither the
Company nor any Member shall have any rights by virtue of this Agreement or the
limited liability company relationship created hereby in any business ventures
of any other Member or any Affiliate of any such Member or any director,
officer, partner, or employee of any other Member or any Affiliate thereof.
          (b) Neither Suiza Foods, nor the Suiza Member, nor any Controlled
Affiliates of Suiza Foods or the Suiza Member (collectively, the “Suiza
Affiliates”) may, directly or indirectly, operate or acquire any interest in a
business or operation that (i) manufactures or sells (A) plastic packaging
products that are substantially similar to the products then manufactured or
sold by any of the Suiza Companies or the Reid Companies (prior to the Closing
Date) and the Company and its subsidiaries (after the Closing Date)
(collectively,



--------------------------------------------------------------------------------



 



29

the “Principal Companies”) or (B) plastic bottles for dairy, water, juice or
other beverages and (ii) sells such products in a common geographic market as
the substantially similar products then sold by the Principal Companies or in
any Proposed Geographic Market (collectively, a “Competing Business”); provided
that:
          (i) nothing in this Section 7.7(b) shall restrict (A) the continued
ownership or operation in the ordinary course of business of Neva Plastics, Inc.
in Puerto Rico, (B) the operations conducted by Controlled Affiliates of Suiza
Foods that manufacture plastic packaging products solely for their own use, or
(C) subject to the terms and conditions of the Supply Agreement, the acquisition
of a Competing Business which generated 50% or less of the revenues of the total
enterprise being acquired by the Suiza Affiliate for the twelve months preceding
such acquisition; provided that, for purposes of this subsection (c), within six
months of such acquisition the Suiza Affiliate offers to sell to the Company the
Competing Business and agrees to work in good faith to establish a mutually
acceptable purchase price for the Competing Business, or if a mutually
acceptable purchase price is not agreed upon, the Suiza Affiliate transfers the
Competing Business to an unaffiliated third party within twelve months of the
acquisition; and
          (ii) this Section 7.7(b) shall be of no force or effect from and after
the later of the fifth anniversary of the Closing Date and the date on which the
Suiza Members and their Controlled Affiliates, in the aggregate, cease to own
10% or more of the Units both on a currently outstanding basis and on a fully
diluted basis.
             (c) Neither RPH nor any of its Affiliates (excluding the Company
and its subsidiaries) may, directly or indirectly, engage or participate in any
Plastics Operations in the United States, Mexico and any other country in which
any of the Principal Companies does business; provided that this Section 7.7(c)
shall be of no force or effect from and after the later of the fifth anniversary
of the Closing Date and the date on which the Vestar Entities and RPH and their
Controlled Affiliates, in the aggregate, cease to own 10% or more of the Units
both on a currently outstanding basis and on a fully diluted basis.
              (d) Entities Controlled by Vestar Equity Partners, L.P. or VCP or
any merchant banking fund or other entity Controlled by Vestar Equity Partners,
L.P. or VCP or by the Controlling Persons of Vestar Equity Partners, L.P. or VCP
(collectively, the “VCP Affiliates”) shall not, directly or indirectly,
(x) acquire a Controlling interest in any Competing Business, or (y) after the
date hereof, make an equity investment valued at the time of investment at
$75 million or more in, any Competing Business; provided that:
             (i) nothing in this Section 7.7(d) shall restrict (A) the continued
ownership or operation in the ordinary course of business of Russell Stanley
Holdings, Inc. and its subsidiaries and their respective transferees and
successors (collectively, “Russell-Stanley”), or (B) any action taken or
transaction effected by Russell-Stanley or by Russell-Stanley’s Affiliates in
respect of Russell-Stanley



--------------------------------------------------------------------------------



 



30

if immediately following such action or transaction Russell-Stanley is not
Controlled by the VCP Affiliates;
          (ii) nothing in this Section 7.7(d) shall restrict any acquisition of
a Competing Business that (A) generated less than $25 million in revenues for
the twelve months preceding such acquisition; provided that in no event shall
any VCP Affiliate acquire any enterprise with respect to which a Competing
Business generated more than 50% of the revenues of the total enterprise being
acquired by the VCP Affiliate for the twelve months preceding such acquisition,
or (B) generated 50% or less of the revenues of the total enterprise being
acquired by the VCP Affiliate for the twelve months preceding such acquisition;
provided that within six months of such acquisition the VCP Affiliate offers to
sell to the Company the Competing Business and agrees to work in good faith to
establish a mutually acceptable purchase price for the Competing Business, or if
a mutually acceptable purchase price is not agreed upon, the VCP Affiliate
transfers the Competing Business to an unaffiliated third party within twelve
months of the acquisition, or (C) is in a product category for which the
Principal Companies have less than $25 million in revenues; and
          (iii) this Section 7.7(d) shall be of no force or effect from and
after the later of the fifth anniversary of the Closing Date and the date on
which the Vestar Entities and RPH, in the aggregate, cease to own 10% or more of
the Units both on a currently outstanding basis and on a fully diluted basis.
             (e) The Members acknowledge and agree that their respective
obligations under this Section 7.7 are a material inducement and condition to
this Agreement and the obligations of the parties hereunder and that the
restrictions and remedies contained in this Section 7.7 are reasonable as to
time, geographic area and scope of activity and do not impose a greater
restraint than is necessary to protect the goodwill and other legitimate
business interests of the Company. It is the intent of all parties hereto that
the foregoing restrictions against unlawful and unfair competitive activities be
given the fullest effect consistent with applicable law.
             (f) If any of the provisions of this Section 7.7 are found by a
court of competent jurisdiction to contain unreasonable or unnecessary
limitations as to time, geographic area or scope of activity, then such court is
hereby directed to reform such provisions to the minimum extent necessary to
cause the limitations contained therein as to time, geographical area and scope
of activity to be reasonable and enforceable.
             (g) The Members acknowledge and agree that (i) the Company would be
irreparably harmed by any violation of their respective obligations under this
Section 7.7 and that, in addition to all other rights or remedies available at
law or in equity, the parties will be entitled to injunctive and other equitable
relief to prevent or enjoin any such violation, without posting any bond
whatsoever and (ii) this Section 7.7 will inure to the benefit of the Company
and its successors (including its successors by merger) regardless of whether
the parties bound hereby continue as Members of the Company or members or
stockholders of any successor to the Company.



--------------------------------------------------------------------------------



 



31

          (h) For purposes of this Section 7.7, a “Proposed Geographic Market”
shall mean any geographic market in which the Company and its subsidiaries
intend to sell products substantially similar to products sold by the Principal
Companies, such intent being evidenced by (i) a resolution of the Management
Committee to conduct business or begin operations in such geographic market or
(ii) the approval by the Management Committee of a budget authorizing capital
expenditures specifically for the conduct of business in such geographic market.
              7.8 Transactions with Affiliates. Except as otherwise permitted in
Section 7.6(b) and except for any transaction or agreement approved as a Major
Decision pursuant to Section 7.3, the Company may not enter into any transaction
or agreement with any Member or any Affiliate of a Member if the terms of such
transaction or agreement are materially less favorable to the Company than the
terms that could be obtained by the Company through an arms length transaction
or agreement with an unrelated party.
              7.9 Indemnification of Members. The Company shall indemnify and
hold harmless the Members and their Affiliates (other than the Company and its
subsidiaries), and their respective directors, officers, constituent partners,
employees and advisors and other representatives, and the Managers designated by
the Members (individually, an “Indemnitee”), as follows (provided that no such
indemnification shall be available to a Member and its Affiliates in respect of
any claim which is an indemnifiable claim against any of them pursuant to
Section 12.2 or 12.3 of the Merger Agreement):
          (a) In any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative, to which an Indemnitee was or is a party or is threatened to be
made a party by reason of the fact that such Indemnitee is or was a Member or an
Affiliate of a Member (other than the Company and its subsidiaries) or a
director, officer, employee, or constituent partner of a Member or an Affiliate
of a Member (other than the Company and its subsidiaries), or a Manager, the
Company shall indemnify such Indemnitee against attorneys’ fees, judgments,
fines, penalties, settlements, and reasonable expenses actually incurred by such
Indemnitee in connection with the defense or settlement of such action, suit or
proceeding, if such Indemnitee acted in good faith, and in the case of the
exercise of authority by the Indemnitee under the Delaware Act or this
Agreement, other than service for another enterprise, in a manner reasonably
believed by such Indemnitee to be in the best interests of the Company and, in
all other cases, that the Indemnitee’s conduct was at least not opposed to the
Company’s best interests, and with respect to any criminal action or proceeding,
the Indemnitee did not have reasonable cause to believe that his conduct was
unlawful. In no event, however, shall indemnification ever be made in relation
to a proceeding in which the Indemnitee has been found liable for fraud or a
criminal act or for gross negligence or willful or intentional misconduct, in
the Indemnitee’s performance of its duty to the Company or in relation to a
proceeding which arises out of a material violation by the Indemnitee of the
terms and provisions of this Agreement. The termination of a proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that an Indemnitee
did not act in good faith and in a manner reasonably believed by such



--------------------------------------------------------------------------------



 



32

Indemnitee to be in the best interests of the Company or not opposed to the
Company’s best interests.
          (b) Promptly after receipt by an Indemnitee of notice of the
commencement of any proceeding against it, such Indemnitee will, if a claim is
to be made against the Company, give notice to the Company of the commencement
of such claim, but the failure to notify the Company will not relieve the
Company of any liability that it may have to any Indemnitee, except to the
extent that the Company demonstrates that the defense of such action is
prejudiced by the Indemnitee’s failure to give such notice.
          (c) If any proceeding is brought against an Indemnitee and it gives
notice to the Company of the commencement of such proceeding, the Company will,
to the extent that it wishes (unless (i) the Company is also a party to such
proceeding and the Indemnitee determines in good faith that joint representation
would be inappropriate, or (ii) the Company fails to provide reasonable
assurance to the Indemnitee of its financial capacity to defend such proceeding
and provide indemnification with respect to such proceeding), assume the defense
of such proceeding with counsel satisfactory to the Indemnitee and, after notice
from the Company to the Indemnitee of its election to assume the defense of such
proceeding and an acknowledgment of its indemnification obligation with respect
thereto, the Company will not, as long as it diligently conducts such defense,
be liable to the Indemnitee under this section for any fees of other counsel or
any other expenses with respect to the defense of such proceeding, in each case
subsequently incurred by the Indemnitee in connection with the defense of such
proceeding, other than reasonable costs of investigation. If the Company assumes
the defense of a proceeding in accordance with the preceding sentence, (i) no
compromise or settlement of such claims may be effected by the Company without
the Indemnitee’s consent (which consent shall not be unreasonably withheld)
unless (A) there is no finding or admission of any violation of legal
requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the Indemnitee, and (B) the sole relief
provided is monetary damages that are paid in full by the Company and (ii) the
Indemnitee will have no liability with respect to any compromise or settlement
of such claims effected without its consent (which consent shall not be
unreasonably withheld). If notice is given to the Company of the commencement of
any proceeding and the Company does not, within 20 days after the Indemnitee’s
notice is given, give notice to the Indemnitee of its election to assume the
defense of such proceeding, the Company will be bound by any determination made
in such proceeding or any compromise or settlement reasonably effected by the
Indemnitee.
          (d) Notwithstanding the foregoing, if an Indemnitee determines in good
faith that there is a reasonable probability that a proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnitee
may, by notice to the Company, assume the exclusive right to defend, compromise,
or settle such proceeding, but the Company will not be bound by any
determination of a proceeding so defended or any compromise or settlement
effected without its consent (which may not be unreasonably withheld).



--------------------------------------------------------------------------------



 



33

          (e) Any indemnification permitted under this Section 7.9 shall be made
only out of the assets of the Company and no Member shall be obligated to
contribute to the capital of or loan funds to, the Company to enable the Company
to provide such indemnification.
          (f) The indemnification provided by this Section 7.9 shall be in
addition to any other rights to which each Indemnitee may be entitled under any
agreement or vote of the Members, as a matter of law or otherwise, as to action
in the Indemnitee’s capacity as a Member, as a director, officer, employee, or
constituent partner of a Member, or as a Manager, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns, administrators, and personal
representatives of the Indemnitee.
          (g) The Company may purchase and maintain insurance on behalf of any
one or more Indemnitees if approved by the Management Committee.
          (h) In no event may an Indemnitee subject a Member to personal
liability by reason of the indemnification provisions of this Agreement.
          (i) The provisions of this Section 7.9 are for the benefit of the
Indemnitees and the heirs, successors, assigns, administrators, and personal
representatives of the Indemnitees and shall not be deemed to create any rights
for the benefit of any other Persons.
              7.10 Liability of the Members.
          (a) Neither the Members nor their respective owners, directors,
officers, employees, or agents nor their designated Managers shall be liable to
the Company or to the other Members for errors in judgment or for any acts or
omissions that do not constitute gross negligence or willful or wanton
misconduct.
          (b) Each Member may exercise any of the powers granted to them by this
Agreement and perform any of the duties imposed upon them hereunder either
directly or by or through agents.
              7.11 Preemptive Rights.
          (a) Grant of Preemptive Rights. After the date hereof, the Company
will not issue or sell any new Units or Preferred Units without first complying
with this Section 7.11; provided, however, that the Company may (i) grant
options to management employees of the Company to purchase up to 9.0% of the
total Units on a fully diluted basis, taking into account, for the purpose of
the denominator only, the Units initially issued and the options rolled over
from Franklin, (ii) issue Units pursuant to the exercise of such options,
(iii) issue Units pursuant to the options held by certain employees of Franklin
that have been converted into options to acquire Units pursuant to the Merger
Agreement, (iv) issue Series A Preferred Units pursuant to Section 12.1 and
(v) issue Units and/or Series C Preferred Units upon the conversion of
outstanding Series A Preferred Units or Series B Convertible Preferred Units
pursuant to Section 12.2(f) and



--------------------------------------------------------------------------------



 



34

Section 12.4(e) or 12.4(f), respectively, without first complying with this
Section 7.11. The Company hereby grants to each Suiza Member, each Reid Member
and each other holder of Series B Convertible Preferred Units the preemptive
right to purchase up to its Pro Rata Share of any new Units or, with respect to
holders of Series B Convertible Preferred Units only, any new Preferred Units
that the Company may, from time to time, propose to sell or issue, other than in
an Initial Public Offering. For purposes of this Agreement, “Pro Rata Share”
means, with respect to each Suiza Member, each Reid Member and each other holder
of Series B Convertible Preferred Units, the As-Converted Percentage Interest of
each Suiza Member, each Reid Member and each other holder of Series B
Convertible Preferred Units.
          (b) Notice. If the Company proposes to issue or sell new Units or
Preferred Units, the Company will provide each Suiza Member, each Reid Member
and each other holder of Series B Convertible Preferred Units with written
notice of its intention (the “New Units Notice”). The New Unit Notice will
describe the type of new Units or Preferred Units to be offered and the price
and other terms upon which the Company proposes to issue or sell the new Units
or Preferred Units.
          (c) Exercise of Preemptive Rights. Each Suiza Member, each Reid Member
and each other holder of Series B Convertible Preferred Units will have 30 days
from the date of receipt of the New Units Notice and any information delivered
by or on behalf of the Company to any proposed purchasers or as it may
reasonably request to facilitate their investment decision, to agree to purchase
up to its Pro Rata Share of the new Units or, with respect to holders of
Series B Convertible Preferred Units, Preferred Units for the price and upon the
other terms specified in the New Units Notice. Each Suiza Member, each Reid
Member and each holder of Series B Convertible Preferred Units will provide
written notice to the Company stating the quantity of such new Units or, with
respect to holders of Series B Convertible Preferred Units, Preferred Units that
it agrees to purchase. The sale of the new Units or Preferred Units will occur
in accordance with the terms on which the new Units or Preferred Units will
otherwise be sold.
          (d) Failure to Exercise Preemptive Rights. If any or all of the Suiza
Members, the Reid Members or other holders of Series B Convertible Preferred
Units fail to exercise fully such preemptive right within such 30-day period,
the Company will have 60 days to sell the new Units or Preferred Units at no
less than 95% of the price set forth in the New Units Notice and otherwise upon
substantially the same terms specified in the New Units Notice. In the event
that the Company has not sold such new Units or Preferred Units within such
60-day period, the Company will not thereafter issue or sell any new Units or
Preferred Units without again complying with this Section 7.11.
          (e) Termination of Preemptive Rights. The preemptive rights existing
pursuant to this Section 7.11 shall terminate if the Company (or its corporate
successor) consummates an Initial Public Offering.
              7.12 Certain Anti-dilutive Rights.



--------------------------------------------------------------------------------



 



35

          (a) If at any time after the date hereof the Company shall issue or
sell any Units or any immediately exercisable warrants, options or rights to
subscribe for or purchase Units, or other immediately exercisable securities
exercisable or convertible into Units, and the consideration per Unit for,
and/or the price per Unit at which, such warrants, options or rights are
exercisable for or such securities are convertible into, such Units is less than
the Fair Market Value of the Units immediately prior to such issuance or sale,
then, forthwith upon such issuance or sale, the number of Suiza Member’s Units
shall be adjusted so that for each Unit held by a Suiza Member, such Suiza
Member shall be entitled to receive a number of Units equal to the product of
(a) the number of Units held by such Suiza Member before such adjustment and
(b) a fraction the numerator of which shall be the number of Units outstanding
immediately prior to such issuance or sale, plus the number of additional Units
offered for sale or issuable pursuant to such warrants, options or rights and
the denominator of which shall be the number of Units outstanding immediately
prior to such issuance or sale, plus the number of Units which the aggregate
offering price of the Units so offered for sale and/or the exercise price for
the Units issuable pursuant to such warrants, options or rights would purchase
at such Fair Market Value (determined by multiplying such number of Units
offered or issuable by the offering price per Unit of such Units or the exercise
price of such warrants, options or rights and dividing the product so obtained
by such Fair Market Value); provided, however, that the Company may (i) grant
options to management employees of the Company to purchase up to 9.0% of the
total Units on a fully diluted basis, taking into account, for the purpose of
the denominator only, the Units initially issued and the options rolled over
from Franklin, (ii) issue Units pursuant to the exercise of such options,
(iii) issue Units pursuant to the options held by certain employees of Franklin
that have been converted into options to acquire Units pursuant to the Merger
Agreement, (iv) issue Units to a buyer if the Franklin Manager had the
opportunity to veto the sale of the Units under Section 7.2(a) but elected not
to do so, (v) issue Series A Preferred Units pursuant to Section 12.1,
(vi) issue Units in connection with the conversion of the Series A Preferred
Units pursuant to Section 12.2(f) and (vii) issue Units upon the conversion of
outstanding Series B Convertible Preferred Units pursuant to Section 12.4(e) or
Section 12.4(f), without first complying with this Section 7.12.
          (b) If at any time after the date hereof the Company shall issue or
sell to any person any securities convertible into or exercisable for Units
(“Convertible Securities”) (other than securities described in Section 7.12(a)
above, including those described in the proviso thereof), whether or not the
rights to exchange or convert thereunder are immediately exercisable, and the
price per Unit for which Units are issuable upon such conversion or exchange is
less than the Fair Market Value in effect immediately prior to the time of such
issue or sale, then the number of the Suiza Member’s Units shall be adjusted as
provided in Section 7.12(a) above on the basis that (i) the maximum number of
Units necessary to effect the conversion or exchange of all such Convertible
Securities shall be deemed to have been issued and outstanding, (ii) the price
per Unit of such Units shall be deemed to be the average price in any range of
prices at which such additional Units are issuable to such holders upon
conversion, and (iii) the Company shall be deemed to have received all of the
consideration payable (including amounts payable upon conversion) therefor, if
any, as of the date of the actual issuance of such Convertible Securities. No
adjustment of the number of the Suiza Member’s Units shall be made



--------------------------------------------------------------------------------



 



36

under this Section 7.12(b) upon the issuance of any Convertible Securities which
are issued pursuant to the exercise of any warrants, options or other
subscription or purchase rights therefor, if any such adjustment shall
previously have been made upon the issuance of such warrants, options or other
rights pursuant to Section 7.12(a) above. No further adjustments of the number
of the Suiza Member’s Units shall be made upon the actual issuance of such Units
upon conversion or exchange of such Convertible Securities and, if any issue or
sale of such Convertible Securities is made upon exercise of any warrant, option
or other right to subscribe for or to purchase any such Convertible Securities
for which adjustments of the number of Suiza Member’s Units have been or are to
be made pursuant to other provisions of this Section 7.12, no further
adjustments of the number of the Suiza Member’s Units shall be made by reason of
such issue or sale. For the purposes of this Section 7.12(b), the date as of
which the number of Units shall be computed shall be the earlier of (i) the date
on which the Company shall enter into a firm contract for the issuance of such
Convertible Securities and (ii) the date of actual issuance of such Convertible
Securities. Such adjustments shall be made upon each issuance of Convertible
Securities and shall become effective immediately after such issuance.
          (c) No adjustment in the number of the Suiza Member’s Units issuable
hereunder shall be required unless such adjustment would require an increase or
decrease of at least one quarter of one percent (0.25%) in the number of the
Suiza Member’s Units; provided, however, that any adjustments which by reason of
this Section 7.12(c) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment. All calculations shall be made
to the nearest one-thousandth of a Unit.
          (d) The number of Units outstanding at any given time shall not
include Units directly or indirectly owned or held by or for the account of the
Company or any of its subsidiaries, and the disposition of any such Units shall
be considered an issue or sale of Units for the purposes of this Section 7.12.
          (e) Units issued (i) pursuant to the option plans and allocation of
options referred to in Section 2.3 of the Merger Agreement, (ii) to members of
the Company’s management as part of a stock option plan or other stock-based
incentive plan with the approval of a majority of the holders of Units, (iii) by
the Company as consideration in a merger, acquisition or other business
combination or (iv) or issuable upon the conversion of the Series A Preferred
Units and/or Series B Convertible Preferred Units, shall be deemed to be issued
at Fair Market Value for the purposes of this Section 7.12.
          (f) No adjustment in the number of the Suiza Member’s Units issuable
hereunder shall be required if the Franklin Manager(s) voted in favor of the
issuance or sale of Units by the Company, and the affirmative vote of such
Franklin Manager(s) was required under this Agreement for approval of such
issuance or sale.
          (g) The rights existing pursuant to this Section 7.12 shall terminate
if the Company (or its corporate successor) consummates an Initial Public
Offering.
              7.13 Exercise of Certain Options. The Company has granted the
options to purchase Units listed on Exhibit 7.13(a) to certain employees of the
Company formerly employed by



--------------------------------------------------------------------------------



 



37

Franklin in replacement of such persons’ options to purchase Franklin stock (the
“Franklin Replacement Options”). Upon each exercise of any of the Franklin
Replacement Options, Franklin shall transfer to the Company for cancellation,
without payment therefor by the Company, a number of Units equal to the number
of Units issued upon such exercise of a Franklin Replacement Option. Options
granted by RPH to its or its Affiliates’ employees shall remain options to
purchase RPH common stock.
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF MEMBERS
          8.1 Limitation of Liability. The Members shall have no liability under
this Agreement except as provided in Article IV, Article VI and Article XI of
this Agreement.
          8.2 Return of Capital. No Member shall be entitled to the withdrawal
or return of its Capital Contribution, except to the extent, if any, that
distributions made pursuant to this Agreement or upon termination of the Company
may be considered as such by law and then only to the extent provided for in
this Agreement.
ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS
          9.1 Records and Accounting. The officers of the Company shall keep or
cause to be kept appropriate books and records with respect to the Company’s
business (including without limitation, any books, records, statements, or
information required to be maintained by the Company under the Delaware Act),
which shall at all times be kept at the principal office of the Company or such
other office as the Management Committee may approve for such purposes. Any
books and records maintained by the Company in the regular course of its
business, including books of account and records of Company proceedings, may be
kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided that the books
and records so kept are convertible into clearly legible written form within a
reasonable period of time. The books of the Company shall be maintained for
financial reporting purposes on the accrual basis of accounting.
          9.2 Fiscal Year. The Fiscal Year of the Company shall be the calendar
year for tax and accounting purposes.
          9.3 Reports.
          (a) The officers of the Company shall deliver to each Member, not
later than 60 days following the end of each Fiscal Year, financial statements,
including a balance sheet, an income statement, and an annual statement of
source and application of funds of the Company for such Fiscal Year prepared in
accordance with generally accepted accounting principles and audited by the
Independent Accountants.
          (b) No later than 30 days after the last day of each fiscal quarter
during the term of this Agreement, the officers of the Company shall cause the
Company to prepare, or



--------------------------------------------------------------------------------



 



38

cause to be prepared and delivered to each Member, a balance sheet together with
a profit and loss statement for such fiscal quarter together with a cumulative
profit and loss statement for the year-end with comparative statements for the
previous year if applicable.
          (c) No later than 30 days after the last day of each calendar month
during the term of this Agreement, the officers of the Company shall cause the
Company to prepare, or cause to be prepared and delivered to each Member, a
balance sheet together with a profit and loss statement for such calendar month
together with a cumulative profit and loss statement for the year-end with
comparative statements for the previous year if applicable.
              9.4 Documents. Each Member shall have the right to inspect, review
and make copies (with such copies at Company expense) of documents relating to
the business of the Company.
              9.5 Certain Administrative Expenses of RPH. The Company shall
reimburse RPH for all administrative costs and expenses of RPH, including but
not limited to, costs associated with financial audits and tax filings.
ARTICLE X
TAX MATTERS
              10.1 Tax Matters Partner. RPH shall be the “Tax Matters Partner”
for Federal income tax purposes pursuant to Section 6231 of the Code with
respect to each applicable taxable year of the Company. RPH is authorized to do
whatever is necessary to qualify as such.
              10.2 Annual Tax Returns.
          (a) RPH shall prepare or cause the Independent Accountants to prepare,
at the Company’s expense, and shall timely file, or cause the timely filing of,
all tax returns and shall, on behalf of the Company, timely file, or cause the
timely filing of, all other writings required by any governmental authority
having, jurisdiction to require such filing. RPH shall submit the proposed
returns to each Member for its review and approval no later than 15 days prior
to the due date of the returns, after giving effect to any extensions of time
unless an extension would effectively make or make unavailable a material tax
election.
          (b) If a Member disagrees with the treatment of any partnership item
(within the meaning of Section 6231(a)(3) of the Code and Regulations) on a tax
return of the Company, then such Member shall give written notice to RPH. If,
after good faith consultation, an agreement regarding the treatment of such item
cannot be reached within ten (10) days after the receipt of notice, the Company
shall seek written advice from a mutually agreed upon independent tax counsel or
mutually agreed upon Independent Accountants. Such advice shall recommend the
treatment which is consistent with the terms of this Agreement, the respective
interests of the Members, and for which there exists substantial authority in
support thereof. Such recommended treatment shall be the one reported on the
return.



--------------------------------------------------------------------------------



 



39

          (c) Without the prior approval of the Management Committee, no Member
shall file an amended return of the Company or a request for an administrative
adjustment under Section 6227 of the Code, nor shall any Member (other than the
Tax Matters Member, as provided herein) commence any administrative or judicial
proceeding relating to a return of the Company. If, after good faith
consultation, such approval is not provided, no Member shall file such return or
request, or commence such proceeding unless a mutually agreed upon independent
tax counsel renders an opinion that there is substantial authority for the
proposed treatment of the tax items with respect to which such return, request,
or proceeding relates. Nothing herein shall be construed to prevent a Member
from undertaking any administrative or judicial proceeding with respect to its
own return.
              10.3 Notice and Limitations on Authority.
          (a) Each Member shall notify the other Members upon receipt of any
notice regarding a material audit or tax examination of the Company and upon any
request for material information by United States federal, state, local, or
other tax authorities.
          (b) RPH shall, within ten (10) days after the receipt thereof, forward
to each Member a photocopy of any material correspondence relating to the
Company received from the Internal Revenue Service. RPH shall, within ten
(10) days thereof, advise each Member in writing of the substance of any
material conversation affecting the Company held with any representative of the
Internal Revenue Service.
          (c) RPH shall have all the authority granted by the Code and
Regulations to the Tax Matters Partner, including the authority:
             (i) to enter into a settlement agreement with the Internal Revenue
Service which purports to bind Members other than the Tax Matters Partner;
          (ii) to file a petition as contemplated in Section 6226(a) or 6228 of
the Code;
          (iii) to intervene in any action as contemplated in Section 6226(b)(5)
of the Code;
          (iv) to file any request contemplated in Section 6227(b) of the Code;
and
          (v) to enter into an agreement extending the period of limitations as
contemplated in Section 6229(b)(1)(B) of the Code.
              10.4 Tax Elections. RPH shall do all acts, make all elections and
take whatever reasonable steps are required to maximize, in the aggregate, the
federal, state, and local income tax advantages available to the Company and
shall defend all tax audits and litigation with respect thereto at the expense
of the Company. RPH shall maintain the books, records, and tax returns of the
Company in a manner consistent with the acts, elections and steps taken by the
Company. In making any election for each Fiscal Year for tax purposes, RPH shall
make such



--------------------------------------------------------------------------------



 



40

election, to the extent reasonably possible, in a manner that maximizes the
benefit and minimizes the detriment of each such election to each Member.
          10.5 Actions in Event of Audit. If an audit of the Company’s tax
returns occurs, RPH shall, at the expense of the Company, notify the Members
thereof, participate in the audit and contest, and settle or otherwise
compromise assertions of the auditing agent which may be adverse to the Company
in accordance with this Article X. RPH may, if it determines that the retention
of accountants or other professionals would be in the best interests of the
Company, retain such accountants or other professionals to assist in such
audits. The Company shall indemnify and reimburse RPH for all reasonable
expenses, including legal and accounting fees, claims, liabilities, losses and
damages borne by RPH or its Affiliates which were incurred in connection with
any administrative or judicial proceeding with respect to any audit of the
Company’s tax returns, except to the extent caused by the gross negligence or
willful misconduct of RPH.
          10.6 Organizational Expenses. The Company shall elect to deduct
expenses incurred in organizing the Company ratably over a 60-month period as
provided in Section 709 of the Code.
          10.7 Taxation as a Partnership. No election shall be made by the
Company or any Member for the Company to be excluded from the application of any
of the provisions of Subchapter K, Chapter 1 of Subtitle A of the Code or from
any similar provisions of any state tax laws.
ARTICLE XI
TRANSFERS OF UNITS; NEW MEMBERS
          11.1 Transfer Restrictions. After the Closing Date, a Member may not
transfer any of its Units, Series A Preferred Units or Series B Convertible
Preferred Units except as specifically permitted pursuant to this Article XI.
After the fourth anniversary of the Closing Date, the Reid Members shall be
permitted to sell all or less than all of their Units, Series A Preferred Units
or Series B Convertible Preferred Units, subject to Section 11.5. For purposes
of this Article XI, the term “transfer,” when used with respect to any Units
and/or Preferred Units, includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange, or any other disposition. The provisions of
this Article XI, other than Section 11.4, Section 11.6, Section 11.8,
Section 11.9, Section 11.10, Section 11.11 and Section 11.12, shall not apply to
the Series C Preferred Units. The provisions of this Article XI, other than
Section 11.4, Section 11.8, Section 11.9, Section 11.10 and Section 11.11, shall
not apply to the Series B Convertible Preferred Unit Reoffer. Vestar Refinancing
hereby commits to commence the Series B Convertible Preferred Unit Reoffer as
soon as reasonably practicable after the date hereof.
          11.2 Transfer to Affiliates and Pledgees. A Member may (A) pledge all
or any portion of its Units, Series A Preferred Units or Series B Convertible
Preferred Units to a financial institution to secure bona fide indebtedness of
such Member or its Affiliates and transfer such Units, Series A Preferred Units
or Series B Convertible Preferred Units to the pledgee in connection with or
following foreclosure of such pledge, provided that (i) neither such financial



--------------------------------------------------------------------------------



 



41

institution nor any of its Affiliates shall be engaged in Plastics Operations,
(ii) if the financial institution forecloses on the Units, Series A Preferred
Units or Series B Convertible Preferred Units, the financial institution agrees
to become a party to, and be bound to the same extent as the pledgor by the
terms of, this Agreement pursuant to the provisions of Section 11.10, and
(iii) if the financial institution forecloses on the Units, Series A Preferred
Units or Series B Convertible Preferred Units, (x) such Units shall
automatically become non-voting Units, and (y) such financial institution shall
have no right to appoint Managers and no rights under Sections 7.2, 7.3, 7.11,
7.12, 11.5, 11.6 or 11.7; and (B) transfer all or any portion of its Units,
Series A Preferred Units or Series B Convertible Preferred Units to an Affiliate
of such Member upon compliance with Section 11.4, provided that such Affiliate
agrees to become a party to, and be bound to the same extent as its transferor
by the terms of, this Agreement pursuant to the provisions of Section 11.10, and
provided further that such a transfer to an Affiliate of such Member would not
result in a federal income tax termination of the Company pursuant to
Section 708(b)(1)(B) of the Code. If a proposed transfer to an Affiliate is
prohibited under the proviso in the preceding sentence concerning
Section 708(b)(1)(B) (a “Blocked Affiliate Transfer”), no other transfer to an
Affiliate may be made without the prior written consent of the Member proposing
the Blocked Affiliate Transfer until the Blocked Affiliate Transfer is no longer
prohibited by such proviso, at which time the Blocked Affiliate Transfer may
occur. If the Member proposing such transfer does not effect such transfer
within 30 days after the time that such transfer becomes no longer prohibited,
other transfers to Affiliates may be made (still subject to the provisos above).
          11.3 [Reserved]
          11.4 Registration. If any Units or Preferred Units are to be assigned,
transferred or sold, either: (a) such Units or Preferred Units shall be
registered under the Securities Act of 1933, as amended, and any applicable
state securities laws; or (b) the transferor shall provide an opinion of counsel
that the proposed assignment, transfer, or sale is exempt from such registration
requirements, which opinion shall not be deemed provided unless and until it is
accepted by the Management Committee, which acceptance shall not be unreasonably
withheld. The Company and the Members have no obligation or intention whatsoever
either to register Units or Preferred Units for resale under any federal or
state securities laws or to take any action which would make available to any
Person any exemption from the registration requirements of such laws, except as
otherwise provided in this Agreement.
          11.5 Right of First Offer; Tag-Along Rights.
          (a) If, after the fourth anniversary of the Closing Date and prior to
the Initial Public Offering, the Reid Members desire to sell (including, without
limitation, to the Company pursuant to the exercise of put rights under
Section 11.7, or otherwise) all or less than all the Units, Series A Preferred
Units and/or Series B Convertible Preferred Units held by such Members and/or
the stock and/or units of RPH owned by Reid Parent or its Affiliates (or any
successive equity interests in successors of RPH) and/or the units of a Vestar
Entity owned by VCP or its Affiliates (or any successive equity interests in
successors of a Vestar Entity and/or all of the Company’s units and/or stock in
Consolidated Container Company LLC (or its successor)), the Reid Members shall
offer such Units, Series A Preferred Units and/or Series B Convertible Preferred
Units and/or



--------------------------------------------------------------------------------



 



42

stock and/or units to the Suiza Member by giving written notice (the “Notice”)
to the Suiza Member to such effect, enclosing the offer to sell such Units,
Series A Preferred Units and/or Series B Convertible Preferred Units and/or
stock and/or units to the Suiza Member, the consideration per Unit, Series A
Preferred Unit and/or Series B Convertible Preferred Unit and/or stock and/or
unit, and the other material terms of the offer. Upon receipt of the Notice, the
Suiza Member shall have the right and option to purchase such Units, Series A
Preferred Units and/or Series B Convertible Preferred Units and/or stock and/or
units offered by the Reid Members, pro rata according to their respective
As-Converted Percentage Interest or in such other proportions as they may agree
upon, for cash at the purchase price per Unit, Series A Preferred Unit and/or
Series B Convertible Preferred Unit and/or stock and/or unit specified in the
Notice, exercisable for 30 days after receipt of the Notice. Failure of the
Suiza Member to respond to such Notice within such 30-day period shall be deemed
to constitute a notification to the Reid Member of the Suiza Member’s decision
not to purchase such Units, Series A Preferred Units and/or Series B Convertible
Preferred Units and/or stock and/or units under this Section 11.5(a).
          (b) The Suiza Member may exercise the right and option to purchase all
(but not less than all) of such Units and/or Series A Preferred Units and/or
Series B Convertible Preferred Units and/or stock and/or units offered by the
Reid Members by giving written notice of exercise to the Reid Members within
such 30-day period, specifying the date (not later than three Business Days
after the date of such notice) upon which payment of the purchase price for the
Units and/or Series A Preferred Units and/or Series B Convertible Preferred
Units and/or stock and/or units shall be made and the identity of the Suiza
Member who will purchase such Units and/or Series A Preferred Units and/or
Series B Convertible Preferred Units and/or stock and/or units. The Reid Members
shall deliver to the Suiza Member at the Company’s principal office, at least
one day prior to the payment date, wire transfer instructions, and on or before
the payment date specified in such notice, appropriate documentation
transferring such Units and/or Series A Preferred Units and/or Series B
Convertible Preferred Units and/or stock and/or units, against payment of the
purchase price therefor by the Suiza Member in immediately available funds.
          (c) In the event that all of the Units and/or Series A Preferred Units
and/or Series B Convertible Preferred Units and/or stock and/or units offered by
the Reid Members are not purchased by the Suiza Member, subject to the Suiza
Member’s rights as set forth in the remainder of this Section 11.5, during the
90 day period commencing on the expiration of the rights and options provided
for in this Section 11.5, the Reid Members may sell the unpurchased Units and/or
Series A Preferred Units and/or Series B Convertible Preferred Units and/or
stock and/or units offered by the Reid Members to a third party for a
consideration equal to or greater than 95% of the consideration specified in the
Notice, free of the restrictions contained in this Section 11.5 (but subject to
the other terms and conditions hereof).
          (d) If the Suiza Member elects not to exercise its rights to purchase
Units and/or Series A Preferred Units and/or Series B Convertible Preferred
Units and/or stock and/or units of the Reid Members under subsections (a),
(b) and (c) of this Section 11.5, the Suiza Member shall have the right (but not
the obligation) to participate in the Reid



--------------------------------------------------------------------------------



 



43

Members’ sale of Units and/or Series A Preferred Units and/or Series B
Convertible Preferred Units and/or stock and/or units by requiring the Reid
Members’ proposed transferee to purchase a number of Units from the Suiza Member
as set forth in Section 11.5(e).
          (e)(i) If the Suiza Member owns any Series A Preferred Units, the
Suiza Member shall be permitted to require that the proposed transferee purchase
from such Suiza Member exercising its tag-along rights pursuant to
Section 11.5(d) above (the “Tagging Member”), either (A) in addition to the
Units, Series A Preferred Units and/or Series B Convertible Preferred Units
and/or stock and/or units being sold by the Reid Members, a number of Units not
in excess of the number of As-Converted Units held by the Suiza Member up to the
product (rounded up to the nearest whole number) of (x) the quotient determined
by dividing (1) that portion of the As-Converted Percentage Interest of the Reid
Members represented by the aggregate number of Units (including Converted
Units), Series A Preferred Units and/or Series B Convertible Preferred Units
and/or stock and/or units being sought by the Reid Members to be sold in the
proposed transfer by (2) the As-Converted Percentage Interest of the Reid
Members (the “Sale Percentage”) and (y) the As-Converted Percentage Interest of
the Suiza Member or (B) in lieu of a number of Units (other than Converted
Units, as defined below) proposed to be transferred by the Reid Members, a
number of Units not in excess of the number of As-Converted Units held by the
Suiza Member (and not in excess of the number of Units proposed to be sold to
such transferee by the Reid Members); provided, however, to the extent that any
Converted Units proposed to be sold by the Suiza Member (“Suiza Converted
Units”) would displace Converted Units proposed to be sold by the Reid Members
(“Reid Converted Units”), the number of Suiza Converted Units and Reid Converted
Units to be sold shall be treated as “Units” and determined in accordance with
the formula set forth in Section 11.5(e)(iii). Subject to the proviso in the
immediately preceding sentence, the number of Converted Units that the Suiza
Member elects to sell to the proposed transferee in accordance with alternative
(B) above of this Section 11.5(e)(i) shall directly reduce, on a one-for-one
basis, the number of Units to be sold by the Reid Members, pro rata in
accordance with the number of Units proposed to be sold by each Reid Member, to
such proposed transferee. Any Suiza Member exercising its tag-along rights
pursuant to this Section 11.5(e)(i) shall convert such number of its Series A
Preferred Units into the number of As-Converted Units proposed to be transferred
by it (such newly issued Units, together with any Units issued to a Reid Member
pursuant to Section 12.2(f), “Converted Units”) in accordance with the formula
set forth in the definition of “As-Converted Units” immediately prior to the
closing of the purchase of the Units pursuant to Section 11.5(g).
          (ii) In lieu of, or in addition to, the tag-along rights afforded to
the Suiza Member pursuant to Section 11.5(e)(i), if the Suiza Member owns any
Series A Preferred Units and the Transferring Member (as defined below) proposes
to transfer Series A Preferred Units, the proposed transferee shall be required
to purchase either (A) in addition to the Series A Preferred Units being sold by
the Reid Members, a number of Series A Preferred Units from the Tagging Member
up to the product (rounded up to the nearest whole number) of (x) the Sale
Percentage and (y) the aggregate number of Series A Preferred Units



--------------------------------------------------------------------------------



 



44

beneficially owned on a fully diluted basis by the Suiza Member or (B) a number
of Series A Preferred Units from the Suiza Member up to the product (rounded up
to the nearest whole number) of (i) the quotient determined by dividing (A) the
aggregate number of Series A Preferred Units beneficially owned on a fully
diluted basis by the Suiza Member and sought by the Suiza Member to be included
in the contemplated transfer by (B) the aggregate number of Series A Preferred
Units beneficially owned (including those beneficially owned by Reid Parent or
its Affiliate through its ownership of RPH) on a fully diluted basis by the
proposed transferring Members (the “Transferring Members”) and all Tagging
Members and sought by the Transferring Members and all Tagging Members to be
included in the contemplated transfer, in each case as Series A Preferred Units,
and (ii) the total number of Series A Preferred Units proposed to be directly or
indirectly transferred to the transferee in the contemplated transfer (which
includes the proportion of Series A Preferred Units owned by RPH equal to the
proportion of shares of RPH proposed to be transferred).
          (iii) Subject to Section 11.5(e)(i), the proposed transferee shall be
required to purchase either (A) in addition to the Units being sold by the Reid
Members, a number of Units of the Tagging Member up to the product (rounded up
to the nearest whole number) of (x) the Sale Percentage and (y) the aggregate
number of Units beneficially owned on a fully diluted basis by the Tagging
Member or (B) a number of Units of the Tagging Members up to the product
(rounded up to the nearest whole number) of (i) the quotient determined by
dividing (1) the aggregate number of Units (other than Converted Units to be
sold in accordance with Section 11.5(e)(i) but including Converted Units to be
sold in accordance with this Section 11.5(e)(iii) pursuant to
Section 11.5(e)(i)) beneficially owned on a fully diluted basis by the Tagging
Member and sought by the Tagging Member to be included in the contemplated
transfer by (2) the aggregate number of Units (other than as aforesaid)
beneficially owned (including those beneficially owned by Reid Parent or its
Affiliate through its ownership of RPH) on a fully diluted basis by the proposed
Transferring Members, including any Units displaced pursuant to
Section 11.5(e)(i), and all Tagging Members and sought by the Transferring
Members and all Tagging Members to be included in the contemplated transfer and
(ii) the total number of Units (other than Converted Units to be sold in
accordance with Section 11.5(e)(i)) proposed to be directly or indirectly
transferred to the transferee in the contemplated transfer (which includes the
proportion of Units owned by RPH equal to the proportion of shares of RPH
proposed to be transferred).
          (iv) Any transfers made by the Tagging Member pursuant to this Section
11.5(e) shall be at the same price per Unit, Preferred Unit, share or unit and
upon the same terms and conditions (including without limitation time of payment
and form of consideration) as to be paid and given to the Transferring Members;
provided that in order to be entitled to exercise its right to sell Units and/or
Series A Preferred Units and/or Series B Convertible Preferred Units and/or
stock and/or units to the proposed transferee pursuant to this Section 11.5, the
Suiza Member must agree to make to the transferee the same representations,



--------------------------------------------------------------------------------



 



45

warranties, covenants, indemnities and agreements as the Reid Members agree to
make in connection with the transfer of Units and/or Series A Preferred Units
and/or Series B Convertible Preferred Units and/or stock and/or units proposed
by the Reid Members (except that in the case of representations and warranties
pertaining specifically to the Reid Members, the Suiza Member shall make the
comparable representations and warranties pertaining specifically to itself).
              (f) In connection with a proposed sale of their Units and/or
Series A Preferred Units and/or Series B Convertible Preferred Units and/or
stock and/or units, the Reid Members shall inform the proposed transferee of the
tag-along rights provided for in Section 11.5(d) and Section 11.5(e) and obtain
the proposed transferee’s agreement to purchase Units and/or Series A Preferred
Units and/or Series B Convertible Preferred Units and/or stock and/or units in
accordance with the terms hereof. The tag-along rights provided by this
Section 11.5 must be exercised by the Suiza Member within the same 30 day period
following receipt of the Notice as is provided for the right and option to
purchase provided in Section 11.5(a), by delivery of a written notice to the
Reid Members indicating the Suiza Member’s desire to exercise its tag-along
rights and specifying the number of Units (including Converted Units) and/or
Series A Preferred Units and/or Series B Convertible Preferred Units and/or
stock and/or units it desires to sell. If the proposed transferee fails to
purchase Units and/or Series A Preferred Units and/or Series B Convertible
Preferred Units and/or stock and/or units from the Suiza Member after properly
exercising its tag-along rights, then the Reid Members shall not be permitted to
make the proposed transfer, and any such attempted transfer shall be void and of
no effect.
              (g) If the Suiza Member exercises its rights to tag-along under
this Section 11.5, the closing of the purchase of the Units and/or Series A
Preferred Units and/or Series B Convertible Preferred Units and/or stock and/or
units with respect to which such rights have been exercised shall take place
concurrently with the closing of the sale of the Reid Members’ Units and/or
Series A Preferred Units and/or Series B Convertible Preferred Units and/or
stock and/or units. Other than a transfer of all of the Company’s units and/or
stock in Consolidated Container Company LLC (or its successor), no transfer
shall occur pursuant to this Section 11.5 unless the transferee shall agree to
become a party to, and be bound to the same extent as its transferor by the
terms of, this Agreement pursuant to the provisions of Section 11.10.
              (h) For purposes of this Section 11.5(e), (f) and (g) and with
respect to the Suiza Member’s tag along rights as set forth therein, “Suiza
Member” shall be deemed to include any employee optionee who exercises options
to acquire Units pursuant to Company option plans, provided that the exercising
optionee agrees to become a party to, and be bound to the same extent as the
Suiza Member by the terms of, this Agreement pursuant to the provisions of
Section 11.10.
              11.6 Drag-Along Rights. If the Reid Members propose to sell all of
their Units and Preferred Units and/or stock and/or units in RPH (or any
successive equity interests in successors of RPH) and/or all of the Company’s
units and/or stock in Consolidated Container Company LLC (or its successor) and
the Suiza Member has not exercised its right to buy or to sell the



--------------------------------------------------------------------------------



 



46

maximum amount permitted pursuant to Section 11.5 (to the extent the Suiza
Member has rights under Section 11.5 in respect of such sale) within the time
periods required, then the Reid Members shall have the right (but not the
obligation) to require the Suiza Member and all other Members to participate in
such sale, including as the case may be, by requiring the Suiza Member and all
other Members to sell their Units and Preferred Units to the proposed purchaser,
on the same terms as have been offered by such purchaser to the Reid Members.
The election by the Reid Members to require the Suiza Member and all other
Members to participate in such sale shall be exercisable by the Reid Members (to
the extent the Suiza Member has rights under Section 11.5 in respect of such
sale) within thirty days after the date on which the Suiza Member notifies the
Reid Members of its election not to purchase the Units and/or Preferred Units
and/or stock and/or units proposed to be sold by the Reid Members, and in the
event that the Reid Members do not elect to do so within such thirty days, the
Reid Members will be deemed conclusively to have waived such right. To the
extent the Suiza Member does not have rights under Section 11.5 in respect of
such sale, the Reid Members may exercise their election to require the Suiza
Member and all other Members to participate in such sale at any time.
Notwithstanding anything to the contrary elsewhere herein, Sections 7.2 and 7.3
shall not apply to prevent the Reid Members from exercising their rights under
this Section 11.6. For purposes of this Section 11.6 and with respect to the
Reid Members’ drag along rights as set forth herein, “Suiza Members” shall be
deemed to include any employee optionee who exercises options to acquire Units
pursuant to Company option plans.
              11.7 Put Rights.
          (a) At any time on or after the fifth anniversary of the initial
issuance of the Series B Convertible Preferred Units and prior to the Initial
Public Offering, the Suiza Member shall have the right, but not the obligation,
to offer to sell to the Reid Members all (but not less than all) the Units
and/or the Series A Preferred Units and/or Series B Convertible Preferred Units
held by the Suiza Member and/or the stock of Franklin owned by Continental Can
Company, Inc. or its Affiliates (or any successive equity interests in
successors of Franklin) at Fair Market Value, which shall be determined in
accordance with the procedures set forth in Section 11.7(c). If after 30 days
after the determination of the Fair Market Value, the Reid Members decline to
purchase such Units and/or the Series A Preferred Units and/or Series B
Convertible Preferred Units, the Suiza Member shall have the right, but not the
obligation, to offer to sell to the Company all (but not less than all) its
Units and/or the Series A Preferred Units and/or Series B Convertible Preferred
Units or Franklin Stock at Fair Market Value. In the event of such an offer by
written notice to the Company, the Company may, in its sole discretion, but
shall not be obligated to, (i) notify in writing the Suiza Member within 30 days
of its receipt of such written offer of its intention to purchase the Units
and/or the Series A Preferred Units and/or Series B Convertible Preferred Units
or stock and purchase all such Units and/or Preferred Units or stock for cash
within 30 days after its notice of its intent to purchase the Units and/or the
Series A Preferred Units and/or Series B Convertible Preferred Units or stock or
(ii) notify the Suiza Member, by written notice within 30 days after receipt of
such written offer, that the Company intends to use its reasonable best efforts
to (A) cause a sale of business of the Company as expeditiously as practicable
or (B) consummate an Initial Public Offering as expeditiously as practicable.
Sections 7.2 and 7.3 shall not apply to any action taken by the Company pursuant
to or in

 



--------------------------------------------------------------------------------



 



47
connection with the preceding sentence. If the Company is unable or unwilling to
sell the business or consummate an Initial Public Offering within 180 days
following the expiration of the 30 day period referred to in this subsection,
however, the Suiza Member shall have the right to sell its Units and/or the
Series A Preferred Units and/or Series B Convertible Preferred Units or stock
without further restriction or impediment, except that (x) any transferee shall
agree to become a party to, and be bound to the same extent as the Suiza Member
by the terms of, this Agreement pursuant to the provisions of Section 11.10, and
(y) the Reid Members shall have the right to tag along with any such sale on
effectively the same terms as set forth for the Suiza Member in Section 11.5(e),
(f), (g) and (h).
     (b) If, after the fourth anniversary of the Closing Date and prior to an
Initial Public Offering, any of the Franklin Managers vote against a proposal to
effect an Initial Public Offering or a sale of the Company or all or
substantially all of its assets, thereby causing such proposal not to be
approved pursuant to Section 7.3, the Reid Members shall have the right, but not
the obligation, within 30 days after such proposal was not approved, to offer to
sell to the Suiza Member all (but not less than all) their Units and/or Series A
Preferred Units and/or Series B Convertible Preferred Units and/or stock and/or
units of RPH and/or any Vestar Entity at Fair Market Value, which shall be
determined in accordance with the procedures set forth in Section 11.7(c). If
after 30 days after the determination of the Fair Market Value, the Suiza Member
declines to purchase such Units and/or Series A Preferred Units and/or Series B
Convertible Preferred Units and/or stock and/or units, the Reid Members shall
have the right, but not the obligation, to offer to sell to the Company all (but
not less than all) their Units and/or Series A Preferred Units and/or Series B
Convertible Preferred Units and/or stock and/or units at Fair Market Value. In
the event of such an offer by written notice to the Company, the Company shall
either (i) purchase all such Units and/or Series A Preferred Units and/or
Series B Convertible Preferred Units and/or stock and/or units for cash within
30 days after its notice of its intent to purchase the Units and/or Series A
Preferred Units and/or Series B Convertible Preferred Units and/or stock and/or
units or (ii) notify the Reid Members, by written notice within 30 days after
receipt of such written notice, that the Company may, in its sole discretion,
use its reasonable best efforts to either (A) cause a sale of the business of
the Company as expeditiously as practicable or (B) consummate an Initial Public
Offering as expeditiously as practicable. Sections 7.2 and 7.3 shall not apply
to any action taken by the Company pursuant to or in connection with the
preceding sentence. For the purpose of this Section 11.7(b), a sale of all of
the Units and/or Series A Preferred Units and/or Series B Convertible Preferred
Units and/or stock and/or units directly or indirectly owned by the Reid Members
shall be deemed to be a sale of all of the Units and/or Series A Preferred Units
and/or Series B Convertible Preferred Units and/or stock and/or units owned by
the Reid Members. If the Company is unable to sell the business or consummate an
Initial Public Offering within 180 days following the expiration of the 30 day
period referred to in this subsection, however, the Reid Members shall have the
right to sell such Units and/or Preferred Units and/or stock and/or units
without further restriction or impediment, except that (x) any transferee shall
agree to become a party to, and be bound to the same extent as the Reid Members
by the terms of, this Agreement pursuant to the provisions of Section 11.10, and
(y) the Suiza Member shall have the right to tag along with any such sale on the
terms set forth in



--------------------------------------------------------------------------------



 



48

Section 11.5(e), (f), and (g), and the Reid Members shall have the right to drag
along the Suiza Member on the terms set forth in Section 11.6, provided the Reid
Members agree to purchase the stock of Franklin owned by Continental Can
Company, Inc. or its Affiliates in addition to Units if the Suiza Member so
requests in writing; provided further, however that at such time, Suiza Foods in
a writing reasonably satisfactory in form and substance to the Reid Members
represents and warrants to the Reid Member that Franklin has no assets other
than its Units and Preferred Units and has no liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent or
otherwise), and provides customary indemnification (with no “basket” or “cap”
and payable solely in cash without any offsets) to the Reid Members for any
breach thereof. Such representation, warranty and indemnity shall survive until
the expiration of the applicable statute of limitations.
     (c) “Fair Market Value” of any Units, Series A Preferred Units and/or
Series B Convertible Preferred Units or other stock or units means as of any
date the fair market value thereof, as mutually determined by the Suiza Members
and the Reid Members. If the parties cannot agree on a Fair Market Value, they
will select a mutually acceptable independent appraiser to determine such value.
If the parties cannot mutually agree upon an independent appraiser within
30 days, each of the Suiza Members and the Reid Members shall have an additional
15 days to select an independent appraiser and the two independent appraisers
selected by the parties shall then have 15 days to select a third independent
appraiser. The independent appraiser or appraisers selected shall determine the
Fair Market Value of the Units, Series A Preferred Units, Series B Convertible
Preferred Units or other stock or units and deliver an opinion in writing to the
parties within 30 days after its or their engagement. The determination of the
appraiser or appraisers shall be final. The Company will bear the cost of the
appraisal.
     11.8 Prohibited Transfers. Any transfer or purported transfer, whether by
operation of law or otherwise, of any Units and/or Preferred Units shall be null
and void and of no legal effect if such transfer is prohibited by this
Article XI or by other provisions of this Agreement.
     11.9 Rights of Assignee.
     (a) Except as provided in this Article XI, and as required by operation of
law, the Company shall not be obligated for any purpose whatsoever to recognize
the transfer by any Member of any Units and/or Preferred Units if such transfer
violates the terms of this Article XI.
     (b) Any transfer of Units and/or Preferred Units must be in writing, may
not contravene any of the provisions of this Agreement or the Delaware Act, and
must be executed by the transferor and delivered to the Company and recorded on
the books of the Company. Any transfer which contravenes any of the provisions
of this Agreement or the Delaware Act shall be of no force and effect and shall
not be recognized by the Company.
     (c) A transferee of Units and/or Preferred Units who is not already a
Member or is not admitted as a Member pursuant to Section 11.10 shall have no
right to require any



--------------------------------------------------------------------------------



 



49

information or account of the Company’s transactions or to inspect the Company
books or to vote, but shall only be entitled to receive the allocations and
distributions to which its transferor would otherwise be entitled under this
Agreement.
     (d) Any transferee who does not become a Member and desires to make a
further transfer of such Units and/or Preferred Units shall be subject to all of
the provisions of this Article XI to the same extent and in the same manner as
any Member desiring to transfer his Units and/or Preferred Units.
     (e) A transferee or assignee of Units and/or Preferred Units, whether or
not admitted as a Member hereunder, shall have no rights under Sections 7.11,
7.12 or 11.7 hereunder, except that holders of Series B Convertible Preferred
Units, whether or not admitted as Members hereunder, shall have the rights
provided such holders under Section 7.11.
     11.10 Admission as a New Member.
     (a) Subject to the other provisions of this Article XI, a permitted
transferee of a Unit and/or Preferred Unit (if such transferee is not already a
Member) or a Person who exercises an employee option to acquire Units pursuant
to a Company option plan shall be admitted as a Member only after the
satisfactory completion of items (i) through (iii) below, and if applicable,
items (iv) and (v):
     (i) The transferee or optionee accepts and agrees to be bound by the terms
and provisions of this Agreement;
     (ii) a counterpart of this Agreement and such other documents or
instruments as the Management Committee may reasonably require is executed by
the transferee or optionee to evidence such acceptance and agreement;
     (iii) the transferee or optionee pays or reimburses the Company for all
reasonable legal fees, filing, and publication costs incurred by the Company in
connection with the admission of the transferee or optionee as a Member;
     (iv) other than with respect to transferees of Series C Preferred Units,
the Management Committee approves the admission of such permitted transferee or
optionee, which approval may be withheld in the reasonable discretion of such
Management Committee; provided that such approval will not be required in
connection with a transfer to or by a pledgee in connection with or following
foreclosure of such pledge; and provided further, that Alan J. Bernon and Peter
M. Bernon shall in any event be permitted transferees or optionees; and
     (v) if the transferee is not an individual, the transferee provides the
Company with evidence satisfactory to counsel for the Company of the authority
of such transferee to become a Member under the terms and provisions of this
Agreement.



--------------------------------------------------------------------------------



 



50

     (b) The Management Committee or officers of the Company shall make all
official filings and publications as promptly as practicable after the
satisfaction by the transferee or optionee of the conditions contained in this
Article XI to the admission of such transferee or optionee as a Member.
     11.11 Distributions and Allocations in Respect of Transferred Units. If any
Units and/or Preferred Units are sold, assigned, or transferred during any
Fiscal Year without violating the provisions of this Article XI, Profits,
Losses, and all other items attributable to the transferred (or adjusted)
interest for such period shall be divided and allocated between the affected
Persons by taking into account their varying interests during the period in
accordance with Code Section 706(d), using any conventions permitted by law and
approved by the Management Committee. All distributions on or before the date of
such transfer shall be made to the transferor. Solely for purposes of making
such allocations and distributions in the case of a transfer, the Company shall
recognize such transfer not later than the end of the calendar month during
which it is given notice of such transfer, provided that if the Company does not
receive a notice stating the date such Units and/or Preferred Units were
transferred and such other information as the Management Committee may
reasonably require within 30 days after the end of the Fiscal Year during which
the transfer occurs, then all of such items shall be allocated, and all
distributions shall be made, to the Person who, according to the books and
records of the Company, on the last day of the Fiscal Year during which the
transfer occurs, was the owner of the Units and/or Preferred Units. Neither the
Company nor any Member shall incur any liability for making allocations and
distributions in accordance with the provisions of this Section 11.11, whether
or not any Member or the Company has knowledge of any transfer of ownership of
any interest.
     11.12 Conversion to Corporate Form.
     (a) In the event that the Management Committee shall determine that the
business of the Company should be conducted in the form of a corporation rather
than a limited liability company to facilitate an Initial Public Offering or a
public offering of Series C Preferred Units, the Managers shall have the power
to merge the Company into RPH, and take such other action as they shall deem
advisable in connection therewith. Franklin anticipates that it will
simultaneously merge into RPH in the event of an Initial Public Offering or a
public offering of Series C Preferred Units. RPH agrees to permit the merger of
Franklin into RPH at such time if Franklin so requests in writing at least
60 days prior to the merger of the Company into RPH and if Suiza Foods (and/or
the successor by operation of law to Suiza Foods or the transferee of
substantially all of its assets) in a writing reasonably satisfactory in form
and substance to RPH represents and warrants to RPH at that time that Franklin
has no assets other than its Units and Preferred Units and has no liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent or otherwise), and provides customary indemnification (with
no “basket” or “cap” and payable solely in cash without any offsets) to RPH for
any breach thereof. Such representation, warranty and indemnity shall survive
until the expiration of the applicable statute of limitations. In connection
with any such merger of the Company and/or Franklin into RPH, the Members or
Franklin shareholders, as the case may be, shall receive, in exchange for their
Units and/or Preferred Units and/or shares and/or units of Franklin stock,
(i) shares of common stock of RPH in proportion to their Units and, on an
as-converted basis, their Series A



--------------------------------------------------------------------------------



 



51

Preferred Units and Series B Convertible Preferred Units and (ii) shares of
preferred stock having terms substantially equivalent to the terms of the
Series C Preferred Units in proportion to their Series C Preferred Units; and,
if Franklin is merged into RPH, warrants to purchase Franklin stock will be
exchanged for RPH stock equal in value to such warrants.
     (b) Prior to taking such action to merge the Company and/or Franklin into
RPH, the Management Committee shall submit to the Members, and the Members agree
to approve, the proposed forms of an amended certificate of incorporation,
by-laws and any other governing documents for RPH. In addition, each of the
Members agrees to take all action necessary with respect to its Units in order
to approve any merger of the Company and/or Franklin into RPH in accordance with
this Section 11.12. Upon such merger, RPH shall enter into a Registration Rights
Agreement with each of the Members with respect to the stock of RPH
substantially in the form attached hereto as Exhibit 11.12(b).
ARTICLE XII
PREFERRED UNITS
     12.1 Issuance of Series A Preferred Units. The Company shall issue Series A
Preferred Units to those Members, at the times and with an aggregate liquidation
preference as specified for “Preferred Units” in the Merger Agreement. Upon any
such issuance (i) the initial Capital Contributions described in Section 4.1
shall be deemed to be retroactively and proportionately reduced in an aggregate
amount equal to the aggregate initial liquidation preference of the Series A
Preferred Units so issued and (ii) consequently, the Capital Account of each
Member shall be reduced in proportion to their Percentage Interests in an
aggregate amount for all Members equal to the aggregate initial liquidation
preference of the Series A Preferred Units so issued.
     12.2 Terms of Series A Preferred Units.
     (a) Liquidation Preference. Each Series A Preferred Unit shall have an
Initial Liquidation Preference equal to $1,000. Such liquidation preference
shall be increased from time to time as a result of the accrual of distributions
as described in Section 12.2(b) and shall be decreased from time to time by the
amount of distributions made on such Series A Preferred Unit pursuant to
Section 6.1 (such liquidation preference as so increased or decreased from time
to time being the Liquidation Preference of the Series A Preferred Units).
     (b) Distribution Rights. Each Series A Preferred Unit shall accrue
distribution rights at a rate of 3.125% per calendar quarter on the average
daily Liquidation Preference of the Series A Preferred Units during such
calendar quarter. Subject to Section 7.2(o), such distribution rights shall be
payable in cash within 15 days of the end of such calendar quarter. If the full
amount of any distribution is not made within such 15 day period, the
Liquidation Preference on such Series A Preferred Unit shall be deemed to be
increased by the amount of such distribution not so made. Such increase shall be
deemed to have occurred on the first day of such 15 day period and shall accrue



--------------------------------------------------------------------------------



 



52

distribution rights from that day forward until paid or redeemed, together with
any future distributions thereon, in full.
     (c) Optional Redemption. Subject to Section 7.2(p), the Company, at its
option, may redeem Series A Preferred Units, in whole or in part, at any time or
from time to time, at a redemption price in cash equal to the sum of (A) the
aggregate Liquidation Preference of the Series A Preferred Units to be redeemed
from each holder thereof, (B) the aggregate Unpaid Distribution Amount with
respect to such Series A Preferred Units and (C) distributions that accrued on
such Series A Preferred Units during that portion of the calendar quarter in
which such redemption occurs through the redemption date (such sum, the
“Series A Redemption Price”).
     (d) Mandatory Redemption. The Company shall redeem, prior to redeeming or
repurchasing any Units, all Series A Preferred Units at the Series A Redemption
Price in cash upon the occurrence of the following: (i) a sale, lease, exchange,
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company, (ii) an Initial Public
Offering or (iii) the merger of the Company into RPH in accordance with
Section 11.12, and immediately upon the repayment of all indebtedness
outstanding under the Credit Instruments, the Senior Secured Indenture and the
Subordinated Indenture (or refinancings thereof that would prohibit such
redemption).
     (e) Redemption Procedures. In the event the Company shall redeem (either
optionally or mandatorily) Series A Preferred Units, notice of such redemption
shall be given by first class mail, postage prepaid, mailed not less than 10 nor
more than 60 days prior to the redemption date, to each holder of record of the
Series A Preferred Units to be redeemed. Each such notice shall state: (i) the
redemption date, (ii) the number of Series A Preferred Units to be redeemed and,
if fewer than all the Series A Preferred Units held by such holder are to be
redeemed, the number of such Series A Preferred Units to be redeemed from such
holder, (iii) the Series A Redemption Price and (iv) that distributions on the
Series A Preferred Units to be redeemed will cease to accrue on the redemption
date. Notice having been mailed as aforesaid, from and after the redemption date
(unless there shall be a default by the Company in providing money for the
payment of the redemption price) distributions on the Series A Preferred Units
so called for redemption shall cease to accrue, and such Series A Preferred
Units shall no longer be deemed to be outstanding, and all rights of the holders
thereof (except the right to receive from the Company the Series A Redemption
Price) shall cease.
     (f) Conversion Rights. Any Series A Preferred Units held by any Suiza
Member shall not be convertible into Units except as provided in
Section 11.5(e)(i). Any Series A Preferred Units held by any Reid Member may be
converted into Units at any time following the fourth anniversary of the Closing
Date in connection with a proposed sale of Units made in accordance with
Section 11.5. If, after the fourth anniversary of the Closing Date, any Reid
Member proposes to sell Units, such Reid Member shall be permitted to convert
Series A Preferred Units into a number of Units determined by dividing the
aggregate Liquidation Preference of the number of Series A Preferred Units
sought to be converted by the price per Unit proposed to be paid for each Unit
proposed to be sold by such Reid Member; provided, however, that no Reid Member
shall be



--------------------------------------------------------------------------------



 



53

permitted to exercise such conversion right so as to receive a greater number of
Units than will be transferred by it in such sale. Any such conversion shall be
made immediately prior to the closing of any such sale.
     (g) Voting Rights. The approval of the holders of a majority of all of the
Series A Preferred Units (as measured by Liquidation Preference) at the time
outstanding, given in person or by proxy, either in writing or by a vote at a
meeting called for the purpose at which the holders of Series A Preferred Units
shall vote together as a class, shall be necessary for authorizing, effecting or
validating the amendment, alteration or repeal, whether by merger, consolidation
or otherwise, of any of the provisions of this Agreement so as to affect
adversely the powers, preferences or other special rights of the Series A
Preferred Units. Except as set forth herein or required by applicable law,
holders of Series A Preferred Units shall have no voting rights and their
consent shall not be required for taking any Company action.
     12.3 Issuance of Series B Convertible Preferred Units. The Company may
issue Series B Convertible Preferred Units from time to time subject to the
limitations on the issuance of Preferred Units set forth in Section 7.2(a),
Section 7.11 and Section 7.12, other than the initial issuance of the Series B
Convertible Preferred Units, which shall not be subject to such provisions.
     12.4 Terms of Series B Convertible Preferred Units.
     (a) Liquidation Preference. Each Series B Convertible Preferred Unit shall
have an Initial Liquidation Preference equal to $1,000. Such liquidation
preference shall be increased from time to time as a result of the accrual of
distribution rights as described in Section 12.4(b) and shall be decreased from
time to time by the amount of distributions made on such Series B Convertible
Preferred Unit pursuant to Section 6.1 (such liquidation preference as so
increased or decreased from time to time being the Liquidation Preference of the
Series B Convertible Preferred Units). Holders of Series B Convertible Preferred
Units shall be entitled, in lieu of the foregoing and at the option of each
holder of Series B Convertible Preferred Units (such option applying to all
Series B Convertible Preferred Units held by the holders electing such
election), to participate in any dissolution of the Company as if such holder
had converted its Series B Convertible Preferred Units into Units immediately
prior to such dissolution.
     (b) Distribution Rights. Each Series B Convertible Preferred Unit shall
accrue distribution rights at a rate of 16% per calendar year on the average
daily Liquidation Preference of the Series B Convertible Preferred Units during
such calendar year. The Liquidation Preference on such Series B Convertible
Preferred Unit shall be increased by the amount of such accrual of distribution
rights. Such increase shall be deemed to occur on the last day of each calendar
year and shall accrue distribution rights from that day forward until paid or
redeemed, together with any future distributions thereon, in full.
     (c) Mandatory Redemption. (i) The Company shall redeem, prior to redeeming
or repurchasing any other Units or Preferred Units (other than Series C
Preferred Units), all, and not less than all, Series B Convertible Preferred
Units at a redemption price in



--------------------------------------------------------------------------------



 



54

cash equal to the sum of (A) the aggregate Liquidation Preference of the
Series B Convertible Preferred Units to be redeemed from each holder thereof and
(B) distribution rights that accrued on such Series B Convertible Preferred
Units during that portion of the calendar year in which such redemption occurs
through the redemption date (such sum, the “Series B Redemption Price”)
immediately upon (x) the occurrence of an Event of Bankruptcy with respect to
the Company or the admission in writing by the Company that it is insolvent or
that it cannot pay, will be not paying or has not paid its debts as they come
due and (y) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets,
property or business of the Company and its subsidiaries and immediately upon
the repayment of all indebtedness outstanding under the Credit Instruments, the
Senior Secured Indenture and the Subordinated Indenture (or refinancings thereof
that would prohibit such redemption). All redemptions of the Series B
Convertible Preferred Units pursuant to this Section 12.4(c) shall be made
concurrently with the redemption of Series C Preferred Units pursuant to
Section 12.5(c) and, in the case of redemption pursuant to clause (y) above, the
consummation of such sale, lease, exchange or other transfer shall be a
condition to such redemption.
     (ii) In the event the Company shall mandatorily redeem Series B Convertible
Preferred Units, notice of such redemption shall be given by first class mail,
postage prepaid, mailed not less than 10 nor more than 60 days prior to the
redemption date (other than in the event of a redemption pursuant to clause
(x) of the first sentence of Section 12.4(c), in which case such notice shall be
given as soon as practicable in advance of, or following (but in no event more
than 90 days following), the event necessitating such redemption), to each
holder of record of the Series B Convertible Preferred Units to be redeemed.
Each such notice shall state: (x) the redemption date, (y) the Series B
Redemption Price and (z) that distribution rights on the Series B Convertible
Preferred Units to be redeemed will cease to accrue on the redemption date.
Notice having been mailed as aforesaid, from and after the redemption date
(unless there shall be a default by the Company in providing money for the
payment of the redemption price) distribution rights on the Series B Convertible
Preferred Units shall cease to accrue, and such Series B Convertible Preferred
Units shall no longer be deemed to be outstanding, and all rights of the holders
thereof (except the right to receive from the Company the Series B Redemption
Price) shall cease. All payments of the redemption price for Series B
Convertible Preferred Units pursuant to this Section 12.4(c) shall be made to
the holders of Series B Convertible Preferred Units, together with payments to
holders of the Series C Preferred Units of the redemption price for Series C
Preferred Units pursuant to Section 12.5(c), ratably in proportion to their
aggregate redemption prices hereunder and pursuant to Section 12.5(c), as the
case may be. In the event the holder of Series B Convertible Preferred Units
elects to convert such units prior to the relevant redemption date pursuant to
Section 12.4(e) or (f) hereof, the redemption provided hereby shall not be
effective and the Company shall no longer obligated to pay such holder the
Series B Redemption Price for such Series B Convertible Preferred Units.



--------------------------------------------------------------------------------



 



55

     (d) Redemption at the Option of Holders. Each holder of Series B
Convertible Preferred Units shall have the right, at the option of each such
holder, to require the Company to redeem the Series B Convertible Preferred
Units held by such holder, in whole or in part, at the Series B Redemption Price
in cash, in respect of, and not later than (i) immediately following, an
underwritten initial public offering of Units, Preferred Units or other equity
securities of the Company (or its successor) or (ii) immediately prior to, a
Redemption Change in Control; provided that, in the case of both (i) and (ii),
such redemption is not prohibited as of the redemption date under the Credit
Instrument, the Senior Secured Indenture and the Subordinated Indenture (or
refinancings thereof). The Company shall immediately notify by first class mail,
postage prepaid, each holder of record of Series B Convertible Preferred Units
of the pending occurrence of either such event. The initial public offering or
Redemption Change in Control shall not be consummated unless all of the Series B
Convertible Preferred Units elected to be redeemed hereunder have been redeemed,
in the case of a Redemption Change in Control, or provisions have been made for
their redemption, in the case of an initial public offering, in accordance with
the provisions hereof, and the consummation of such initial public offering or
Redemption Change in Control, as the case may be, shall be a condition to any
redemption under this Section 12.4(d). From and after the redemption date
(unless there shall be a default by the Company in providing money for the
payment of the redemption price) distribution rights on the Series B Convertible
Preferred Units so tendered for redemption shall cease to accrue, and such
Series B Convertible Preferred Units shall no longer be deemed to be
outstanding, and all rights of the holders thereof (except the right to receive
from the Company the redemption price therefor) shall cease.
     (e) Conversion Rights. Subject to the terms of this Section 12.4(e) and
Section 12.4(g), each holder of Series B Convertible Preferred Units is entitled
to convert, at any time and from time to time, any or all Series B Convertible
Preferred Units held by such holder into the number of Units determined by
multiplying the number of Series B Convertible Preferred Units sought to be
converted by such holder by 5,223.0025; provided that, with respect to Series B
Convertible Preferred Units that have been called for redemption pursuant to
Section 12.4(c), such Series B Convertible Preferred Units may only be converted
into Units at any time prior to the close of business on the applicable
redemption date or, if the Company shall default in providing money for the
payment of the redemption price, at any time thereafter until such Series B
Convertible Preferred Units are actually redeemed. In order to convert Series B
Convertible Preferred Units into Units pursuant to this Section 12.4(e), written
notice that the holder elects to convert Series B Convertible Preferred Units
pursuant to this Section 12.4(e), and specifying the number of Series B
Convertible Preferred Units sought to be converted by such holder, shall be
given to the Company and, unless a later date is specified is such notice,
conversion shall be effective on the date such notice is deemed received by the
Company pursuant to Section 15.1.
     (f) Special Conversion Rights. Subject to the terms of this Section 12.4(f)
and Section 12.4(g), each holder of Series B Convertible Preferred Units is also
entitled to convert (i) on the third anniversary of the initial issuance of such
Series B Convertible Preferred Units, any or all Series B Convertible Preferred
Units held by such holder for which such date is the third anniversary of
initial issuance into both (x) the number of



--------------------------------------------------------------------------------



 



56

Series C Preferred Units determined by multiplying the number of Series B
Convertible Preferred Units sought to be converted by such holder by 1.481544
and (y) the number of Units determined by multiplying the number of Series B
Convertible Preferred Units sought to be converted by such holder by 1,099.5795
and (ii) on the fourth anniversary of the initial issuance of such Series B
Convertible Preferred Units, any or all Series B Convertible Preferred Units
held by such holder for which such date is the fourth anniversary of initial
issuance into (A) the number of Series C Preferred Units determined by
multiplying the number of Series B Convertible Preferred Units sought to be
converted by such holder by 1.688960 and (B) the number of Units determined by
multiplying the number of Series B Convertible Preferred Units sought to be
converted by such holder by 1,099.5795; provided that, with respect to Series B
Convertible Preferred Units that have been called for redemption pursuant to
Section 12.4(c), such Series B Convertible Preferred Units may only be converted
into Series C Preferred Units and Units if the applicable anniversary of their
initial issuance occurs on or prior to the applicable redemption date or, if the
Company shall default in providing money for the payment of the redemption
price, if the applicable anniversary of their initial issuance occurs on or
prior to the time such Series B Convertible Preferred Units are actually
redeemed. In order to convert Series B Convertible Preferred Units into Series C
Preferred Units and Units pursuant to this Section 12.4(f), written notice that
the holder elects to convert Series B Convertible Preferred Units pursuant to
this Section 12.4(f), and specifying the number of Series B Convertible
Preferred Units sought to be converted by such holder, shall be given to the
Company by first class mail, postage prepaid, mailed not less than 90 days prior
to the applicable anniversary date on which such conversion is to become
effective; provided, that such holder shall also give the other holders written
notice of such election by first class mail, postage prepaid, not less than
30 days prior to the mailing of such notice to the Company.
     (g) Additional Mechanics of Conversion. (i) All calculations of the number
of Units or Series C Preferred Units to be issued upon the conversion of
Series B Convertible Preferred Units shall be made to the nearest one-thousandth
of a Unit or Series C Preferred Unit.
     (ii) From and after the conversion date distribution rights on the Series B
Convertible Preferred Units so converted shall cease to accrue, and such
Series B Convertible Preferred Units shall no longer be deemed to be
outstanding, and all rights of the holders thereof (except the right to receive
from the Company the Units and/or Series C Preferred Units issuable upon such
conversion) shall cease.
     (iii) If any of the following events occur, namely (x) any reclassification
of, or any other change to, the outstanding Units, (y) any merger, consolidation
or other business combination of the Company with another Person,
recapitalization, spin-off, distribution or any similar transaction as a result
of which all holders of Units become entitled to receive capital stock, other
securities or other property (including without limitation cash and evidences of
indebtedness) with respect to, or in exchange for, such Units or (z) any sale,
lease, exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets, property or business of
the Company and



--------------------------------------------------------------------------------



 



57

its subsidiaries to another Person as a result of which all holders of Units
become entitled to receive capital stock, other securities or other property
(including without limitation cash and evidences of indebtedness) with respect
to, or in exchange for, such Units, then Series B Convertible Preferred Units
shall also be convertible into (in the case of capital stock, other securities
or other property receivable in respect of Units) or shall be convertible into
(in the case of capital stock, other securities or other property receivable in
exchange for) the kind and amount of shares of capital stock, other securities
or other property (including without limitation cash and evidences of
indebtedness) receivable upon such reclassification, change, merger,
consolidation, business combination, spin-off, distribution, transaction, sale,
lease, exchange or transfer by a holder of the number of Units issuable upon
conversion of such Series B Convertible Preferred Units pursuant to
Section 12.4(e) or 12.4(f), as the case may be, immediately prior to such
reclassification, change, merger, consolidation, business combination, spin-off,
distribution, transaction, sale, lease, exchange or transfer. This
Section 12.4(g)(iii) shall similarly apply to successive reclassifications,
changes, mergers, consolidations, business combinations, spin-offs,
distributions, transactions, sales, leases, exchanges and transfers. Notice of
any such reclassification, change, merger, consolidation, business combination,
spin-off, distribution, transaction, sale, lease, exchange or transfer shall be
given by first class mail, postage prepaid, as soon as practicable in advance
of, or following (but in no event more than 10 days following), such event, to
each holder of record of the Series B Convertible Preferred Units. Such number
shall set forth the adjustment or readjustment of the conversion rights of the
Series B Convertible Preferred Units and show in detail the facts upon which
such adjustment or readjustment is based.
     (h) Anti-dilutive Rights. (i) If at any time after the date hereof the
Company shall issue or sell any Units and/or Convertible Preferred Units or any
immediately exercisable warrants, options or rights to subscribe for or purchase
Units and/or Convertible Preferred Units, or other immediately exercisable
securities exercisable or convertible into Units and/or Convertible Preferred
Units, and the consideration per Unit and/or Convertible Preferred Unit for,
and/or the price per Unit and/or Convertible Preferred Unit at which, such
warrants, options or rights are exercisable for or such securities are
convertible into, such Units and/or Convertible Preferred Units is less than the
Fair Market Value of the Units and/or Convertible Preferred Units immediately
prior to such issuance or sale, then, forthwith upon such issuance or sale, the
number of Series B Convertible Preferred Units held by each holder of Series B
Convertible Preferred Units shall be adjusted so that for each Series B
Convertible Preferred Unit held by such holder, such holder shall be entitled to
receive a number of Series B Convertible Preferred Units equal to the product of
(a) the number of Series B Convertible Preferred Units held by such holder
before such adjustment and (b) a fraction the numerator of which shall be the
number of Units and Convertible Preferred Units (the number of such Convertible
Preferred Units being calculated for this purpose as the number of Units into
which such Convertible Preferred Units are convertible (excluding for this
purpose the special conversion rights of Series B Convertible Preferred Units
under Section 12.4(f)) (“Unit Value”)) outstanding immediately prior to such
issuance or sale, plus the number of additional Units and/or Convertible
Preferred Units (calculated at their Unit Value)



--------------------------------------------------------------------------------



 



58

offered for sale or issuable pursuant to such warrants, options or rights and
the denominator of which shall be the number of Units and Convertible Preferred
Units (calculated at their Unit Value) outstanding immediately prior to such
issuance or sale, plus the number of additional Units and Convertible Preferred
Units (calculated at their Unit Value) which the aggregate offering price of the
Units and/or Convertible Preferred Units so offered for sale and/or the exercise
price for the Units and/or Convertible Preferred Units issuable pursuant to such
warrants, options or rights would purchase at such Fair Market Value (determined
by multiplying such number of Units and/or Convertible Preferred Units offered
or issuable by the offering price per Unit and/or Convertible Preferred Unit of
such Units and/or Convertible Preferred Units or the exercise price of such
warrants, options or rights and dividing the product so obtained by such Fair
Market Value); provided, however, that the Company may (u) grant options to
management employees of the Company to purchase up to 9.0% of the total Units on
a fully diluted basis, taking into account, for the purpose of the denominator
only, the Units initially issued and the options rolled over from Franklin,
(v) issue Units pursuant to the exercise of such options, (w) issue Units
pursuant to the options held by certain employees of Franklin that have been
converted into options to acquire Units pursuant to the Merger Agreement,
(x) with respect to a particular holder of Series B Convertible Preferred Units
only, issue Units and/or Convertible Preferred Units to a buyer if such holder’s
designated Manager, if any, had the opportunity to veto the sale of the Units
and/or Convertible Preferred Units under Section 7.2(a) but elected not to do
so, (y) issue Units in connection with the conversion of the Series A Preferred
Units in accordance with the terms of this Agreement and (z) issue Units and/or
Series C Preferred Units upon the conversion of outstanding Series B Convertible
Preferred Units pursuant to Section 12.4(e) or Section 12.4(f), without first
complying with this Section 12.4(h).
     (ii) If at any time after the date hereof the Company shall issue or sell
to any person any securities convertible into or exercisable for Units and/or
Convertible Preferred Units (“Other Convertible Securities”) (other than
securities described in Section 12.4(h)(i) above, including those described in
the proviso thereof), whether or not the rights to exchange or convert
thereunder are immediately exercisable, and the price per Unit and/or
Convertible Preferred Unit for which Units and/or Convertible Preferred Units
are issuable upon such conversion or exchange is less than the Fair Market Value
in effect immediately prior to the time of such issue or sale, then the number
of Series B Convertible Preferred Units held by each holder of Series B
Convertible Preferred Units shall be adjusted as provided in Section 12.4(h)(i)
above on the basis that (x) the maximum number of Units and/or Convertible
Preferred Units necessary to effect the conversion or exchange of all such Other
Convertible Securities shall be deemed to have been issued and outstanding,
(y) the price per Unit and/or Convertible Preferred Unit of such Units and/or
Convertible Preferred Units shall be deemed to be the average price in any range
of prices at which such additional Units and/or Convertible Preferred Units are
issuable to such holders upon conversion, and (z) the Company shall be deemed to
have received all of the consideration payable (including amounts payable upon
conversion) therefor, if any, as of the date of the actual issuance of such
Other Convertible Securities. No adjustment of the number of Series B
Convertible Preferred Units shall be made



--------------------------------------------------------------------------------



 



59

under this Section 12.4(h)(ii) upon the issuance of any Other Convertible
Securities which are issued pursuant to the exercise of any warrants, options or
other subscription or purchase rights therefor, if any such adjustment shall
previously have been made upon the issuance of such warrants, options or other
rights pursuant to Section 12.4(h)(i) above. No further adjustments of the
number of Series B Convertible Preferred Units shall be made upon the actual
issuance of such Units and/or Convertible Preferred Units upon conversion or
exchange of such Other Convertible Securities and, if any issue or sale of such
Other Convertible Securities is made upon exercise of any warrant, option or
other right to subscribe for or to purchase any such Other Convertible
Securities for which adjustments of the number of Series B Convertible Preferred
Units have been or are to be made pursuant to other provisions of this
Section 12.4(h), no further adjustments of the number of Series B Convertible
Preferred Units shall be made by reason of such issue or sale. For the purposes
of this Section 12.4(h)(ii), the date as of which the number of Units and/or
Convertible Preferred Units shall be computed shall be the earlier of (i) the
date on which the Company shall enter into a firm contract for the issuance of
such Other Convertible Securities and (ii) the date of actual issuance of such
Other Convertible Securities. Such adjustments shall be made upon each issuance
of Other Convertible Securities and shall become effective immediately after
such issuance.
     (iii) No adjustment in the number of the Series B Convertible Preferred
Units issuable hereunder with respect to any holder thereof shall be required
unless such adjustment would require an increase or decrease of at least one
quarter of one percent (0.25%) in the number of such holder’s Series B
Convertible Preferred Units; provided, however, that any adjustments which by
reason of this Section 12.4(h)(iii) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. All calculations
shall be made to the nearest one-thousandth of a Series B Convertible Preferred
Unit.
     (iv) The number of Units and/or Convertible Preferred Units outstanding at
any given time shall not include Units and/or Convertible Preferred Units
directly or indirectly owned or held by or for the account of the Company or any
of its subsidiaries, and the disposition of any such Units and/or Convertible
Preferred Units shall be considered an issue or sale of Units and/or Convertible
Preferred Units for the purposes of this Section 12.4(h).
     (v) Units issued (i) pursuant to the option plans and allocation of options
referred to in Section 2.3 of the Merger Agreement, (ii) to members of the
Company’s management as part of a stock option plan or other stock-based
incentive plan with the approval of a majority of the holders of Units, (iii) by
the Company as consideration in a merger, acquisition or other business
combination with a Person that is not an Affiliate of an existing Member or
(iv) or issuable upon the conversion of the Series A Preferred Units and/or the
Series B Convertible Preferred Units, shall be deemed to be issued at Fair
Market Value for the purposes of this Section 12.4(h).



--------------------------------------------------------------------------------



 



60

     (vi) No adjustment in the number of Series B Convertible Preferred Units
issuable hereunder with respect to any holder shall be required if such holder’s
designated Manager, if any, voted in favor of the issuance or sale of Units
and/or Convertible Preferred Units by the Company, and the affirmative vote of
such Manager was required under this Agreement for approval of such issuance or
sale.
     (vii) The rights existing pursuant to this Section 12.4(h) shall terminate
if the Company (or its corporate successor) consummates an Initial Public
Offering.
     (i) Voting Rights. (i) The holders of Series B Convertible Preferred Units
are entitled to vote on all matters on which the holders of Units are entitled
to vote, and except as otherwise provided in this Agreement or by law, the
holders of Series B Convertible Preferred Units will vote together with holders
of Units as a single class. Each holder of Series B Convertible Preferred Units
is entitled to a number of votes equal to the number of Units into which all of
the Series B Convertible Preferred Units held by such holder immediately prior
to the vote are convertible pursuant to Section 12.4(e).
     (ii) In addition to the approvals required under Section 7.3 and/or
Section 14.1, as the case may be, the approval of the holders of 75% of all of
the Series B Convertible Preferred Units (as measured by Liquidation Preference)
at the time outstanding, given in person or by proxy, either in writing or by a
vote at a meeting called for the purpose at which the holders of Series B
Convertible Preferred Units shall vote together as a class, shall be necessary
for authorizing, effecting or validating the amendment, alteration or repeal,
whether by merger, consolidation or otherwise, of any of the provisions of this
Agreement so as to affect adversely the powers, preferences or other special
rights of the Series B Convertible Preferred Units.
     12.5 Terms of Series C Preferred Units.
     (a) Liquidation Preference. Each Series C Preferred Unit shall have an
Initial Liquidation Preference equal to $1,000. Such liquidation preference
shall be increased from time to time as a result of the accrual of distribution
rights as described in Section 12.5(b) and shall be decreased from time to time
by the amount of distributions made on such Series C Preferred Unit pursuant to
Section 6.1 (such liquidation preference as so increased or decreased from time
to time being the Liquidation Preference of the Series C Preferred Units).
     (b) Distribution Rights. Each Series C Preferred Unit shall accrue
distribution rights at a rate of 14% per calendar year on the average daily
Liquidation Preference on the Series C Preferred Units during such calendar
year. The Liquidation Preference on such Series C Preferred Unit shall be
increased by the amount of such accrual of distribution rights. Such increase
shall be deemed to occur on the last day of each calendar year and shall accrue
distribution rights from that day forward until paid or redeemed, together with
any future distributions thereon, in full.



--------------------------------------------------------------------------------



 



61

     (c) Mandatory Redemption. (i) The Company shall redeem, prior to redeeming
or repurchasing any other Units or Preferred Units (other than Series B
Convertible Preferred Units), all, and not less than all, Series C Preferred
Units at a redemption price in cash equal to the sum of (A) the aggregate
Liquidation Preference of the Series C Preferred Units to be redeemed from each
holder thereof and (B) distribution rights that accrued on such Series C
Preferred Units during that portion of the calendar year in which such
redemption occurs through the redemption date (such sum, the “Series C
Redemption Price”) immediately upon (x) the occurrence of an Event of Bankruptcy
with respect to the Company or the admission in writing by the Company that it
is insolvent or that it cannot pay, will be not paying or has not paid its debts
as they come due and (y) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets, property or business of the Company and its subsidiaries and
immediately upon the repayment of all indebtedness outstanding under the Credit
Instruments, the Senior Secured Indenture and the Subordinated Indenture (or
refinancings thereof that would prohibit such redemption). All redemptions of
the Series C Preferred Units pursuant to this Section 12.5(c) shall be made
concurrently with the redemption of Series B Convertible Preferred Units
pursuant to Section 12.4(c) and, in the case of redemption pursuant to clause
(y) above, the consummation of such sale, lease, exchange or other transfer
shall be a condition to such redemption.
     (ii) In the event the Company shall mandatorily redeem Series C Preferred
Units, notice of such redemption shall be given by first class mail, postage
prepaid, mailed not less than 10 nor more than 60 days prior to the redemption
date (other than in the event of a redemption pursuant to clause (x) of the
first sentence of Section 12.5(c)(i), in which case such notice shall be given
as soon as practicable in advance of, or following (but in no event more than
90 days following), the event necessitating such redemption), to each holder of
record of the Series C Preferred Units to be redeemed. Each such notice shall
state: (x) the redemption date, (y) the Series C Redemption Price and (z) that
distribution rights on the Series C Preferred Units to be redeemed will cease to
accrue on the redemption date. Notice having been mailed as aforesaid, from and
after the redemption date (unless there shall be a default by the Company in
providing money for the payment of the redemption price) distribution rights on
the Series C Preferred Units shall cease to accrue, and such Series C Preferred
Units shall no longer be deemed to be outstanding, and all rights of the holders
thereof (except the right to receive from the Company the Series C Redemption
Price) shall cease. All payments of the redemption price for Series C Preferred
Units pursuant to this Section 12.5(c) shall be made to the holders of Series C
Preferred Units, together with payments to holders of the Series B Convertible
Preferred Units of the redemption price for Series B Convertible Preferred Units
pursuant to Section 12.4(c), ratably in proportion to their aggregate redemption
prices hereunder and pursuant to Section 12.4(c), as the case may be.
     (d) Redemption at the Option of Holders. Each holder of Series C Preferred
Units shall have the right, at the option of each such holder, to require the
Company to redeem the Series C Preferred Units held by such holder, in whole or
in part, at the Series C



--------------------------------------------------------------------------------



 



62

Redemption Price in cash, in respect of, and not later than (i) immediately
following, an underwritten initial public offering of Units, Preferred Units or
other equity securities of the Company (or its successor) or (ii) immediately
prior to, a Redemption Change in Control; provided that, in the case of both
(i) and (ii), such redemption is not prohibited as of the redemption date under
the Credit Instrument, the Senior Secured Indenture and the Subordinated
Indenture (or refinancings thereof). The Company shall immediately notify by
first class mail, postage prepaid, each holder of record of Series C Preferred
Units of the pending occurrence of either such event. The initial public
offering or Redemption Change in Control shall not be consummated unless all of
the Series C Preferred Units elected to be redeemed hereunder have been
redeemed, in the case of a Redemption Change in Control, or provisions have been
made for their redemption, in the case of an initial public offering, in
accordance with the provisions hereof, and the consummation of such initial
public offering or Redemption Change of Control, as the case may be, shall be a
condition to any redemption under this Section 12.5(d). From and after the
redemption date (unless there shall be a default by the Company in providing
money for the payment of the redemption price) distribution rights on the
Series C Preferred Units so tendered for redemption shall cease to accrue, and
such Series C Preferred Units shall no longer be deemed to be outstanding, and
all rights of the holders thereof (except the right to receive from the Company
the redemption price therefor) shall cease.
     (e) Registration Rights. Upon the issuance of any Series C Preferred Units,
the Company shall enter into a registration rights agreement with each new
holder of Series C Preferred Units with respect to the Series C Preferred Units
of such holder substantially in the form attached hereto as Exhibit 12.5(e).
     (f) Voting Rights. In addition to the approvals required under Section 7.3
and/or Section 14.1, as the case may be, the approval of the holders of 75% of
all of the Series C Preferred Units (as measured by Liquidation Preference) at
the time outstanding, given in person or by proxy, either in writing or by a
vote at a meeting called for the purpose at which the holders of Series C
Preferred Units shall vote together as a class, shall be necessary for
authorizing, effecting or validating the amendment, alteration or repeal,
whether by merger, consolidation or otherwise, of any of the provisions of this
Agreement so as to affect adversely the powers, preferences or other special
rights of the Series C Preferred Units. Except as set forth herein or required
by applicable law, holders of Series C Preferred Units shall have no voting
rights and their consent shall not be required for taking any Company action.
ARTICLE XIII
DISSOLUTION AND LIQUIDATION
     13.1 Dissolution.
     (a) Except as set forth in this Agreement, no Member shall have the right
to terminate this Agreement or to dissolve the Company by its express will or by
withdrawal without the consent of the other Members.



--------------------------------------------------------------------------------



 



63

     (b) The Company shall be dissolved upon the first to occur of any of the
following events (each such event is referred to as a “Dissolution Event”):
     (i) any Member suffers an Event of Bankruptcy;
     (ii) an election to dissolve the Company is approved in writing by
(x) Members holding a majority of the As-Converted Percentage Interests held by
the Suiza Member and (y) Members holding a majority of the As-Converted
Percentage Interests held by the Reid Members; provided that the Members
approving such election hold 50% or more of the As-Converted Percentage
Interests;
     (iii) the Company ceases to hold any interests in Consolidated Container
Company LLC or any of its subsidiaries; or
     (iv) any other event occurs that, under the Delaware Act, would cause the
Company’s dissolution.
     13.2 Continuation of the Company. Upon the occurrence of an event described
in Section 13.1(b)(i) or Section 13.1(b)(iv), the Company shall be carried on
without dissolution if approved by Members holding 50% or more of the
As-Converted Percentage Interests. In all other cases, upon the occurrence of an
event described in Section 13.1(b), the Company shall be deemed to be dissolved
and reconstituted only if Members holding 100% of the As-Converted Percentage
Interests (excluding for these purposes any As-Converted Percentage Interests
held by the Member with respect to which such Dissolution Event occurred) elect
to continue the Company within 90 days of such event. If no election to continue
the Company is made within 90 days of such event, the Company shall conduct only
those activities necessary to wind up its affairs. If an election to continue
the Company is made upon the occurrence of an event described in
Section 13.1(b), then:
     (a) the Company shall be deemed to be reconstituted and shall continue
until the end of the term for which it is formed unless earlier dissolved in
accordance with this Article XIII; and
     (b) all necessary steps shall be taken to amend or restate this Agreement
and the Certificate, provided that the right of Members holding 100% of the
As-Converted Percentage Interests (excluding for these purposes any As-Converted
Percentage Interests held by a Member with respect to which such Dissolution
Event occurred) to continue the Company shall not exist and may not be exercised
unless the Company has received an opinion of counsel acceptable to the
Management Committee that (i) the exercise of the right would not result in the
loss of limited liability of any Member; and (ii) neither the Company nor the
reconstituted Company would be treated as an association taxable as a
corporation for federal income tax purposes upon the exercise of such right to
continue.
     13.3 Liquidation.



--------------------------------------------------------------------------------



 



64

     (a) Upon the dissolution of the Company, unless an election to continue the
Company is made pursuant to Section 13.2, RPH shall serve as liquidator
(“Liquidator”) of the Company.
     (b) Upon dissolution or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by the Members holding 70% of the As-Converted Percentage Interests. The right
to appoint a successor or substitute Liquidator in the manner provided herein
shall be recurring and continuing for so long as the functions and services of
the Liquidator are authorized to continue under the provisions hereof, and every
reference herein to the Liquidator will be deemed to refer also to any such
successor or substitute Liquidator appointed in the manner herein provided.
     (c) Except as expressly provided in this Article XIII, the Liquidator
appointed in the manner provided herein shall have and may exercise, without
further authorization or consent of any of the parties hereto, all of the powers
conferred upon the Management Committee under the terms of this Agreement to the
extent necessary or desirable in the good faith judgment of the Liquidator to
carry out the duties and functions of the Liquidator hereunder for and during
such period of time as shall be reasonably required in the good faith judgment
of the Liquidator to complete the winding up and liquidation of the Company as
provided for herein.
     (d) Except as otherwise provided in this Article XIII (including Section
13.5 below), the Liquidator shall liquidate the assets of the Company, and,
after making all allocations and distributions otherwise required by this
Agreement, shall apply and distribute the net proceeds of such liquidation in
the following order of priority:
     (i) to the creditors of the Company, including Members, in the order of
priority provided by applicable law; and
     (ii) then, the remaining balance of the liquidation proceeds, if any, to
the Members in accordance with their respective positive Capital Account
balances, after taking into account all allocations of Profit, Loss and other
items of income, gain, loss and deduction, and distributions for all periods,
including prior distributions made pursuant to this Article XIII, provided that
liquidating distributions shall be made in the same manner as distributions
under Section 6.1 if such distributions would result in the Members receiving a
different amount than would have been received pursuant to a liquidating
distribution based on Capital Account balances; provided, however, that,
notwithstanding anything in this Article XIII to the contrary, the Liquidator
may place in escrow a reserve of cash or other assets of the Company for
contingent liabilities in an amount determined by the Liquidator to be
appropriate for such purposes.
     13.4 Reserves. After all of the assets of the Company have been
distributed, the Company shall terminate. If at any time thereafter any funds in
any cash reserve fund referred to in Section 13.3(d) are released because the
need for such cash reserve fund has ended, such funds



--------------------------------------------------------------------------------



 



65

shall be distributed to the Members in the same manner as if such distribution
had been made pursuant to Section 13.3(d).
     13.5 Distribution in Kind. Notwithstanding the provisions of Section 13.3
which require the liquidation of the assets of the Company, but subject to the
order of priorities set forth therein and subject also to Section 13.4, if upon
the dissolution of the Company the Management Committee determines that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss to the Members, the Liquidator may, in good faith, defer
for a reasonable time the liquidation of any assets except those necessary to
satisfy liabilities of the Company (other than those to Members). The Liquidator
may distribute to the Members, in lieu of cash, such Company assets as the
Liquidator deems not suitable for liquidation. Any distributions in kind shall
be subject to such conditions relating to the disposition and management thereof
as the Liquidator and the Management Committee deem reasonable and equitable.
The Management Committee shall value any property distributed in kind based upon
such property’s fair market value as determined using such reasonable method of
valuation as it may adopt.
     13.6 Disposition of Documents and Records. All documents and records of the
Company, including, without limitation, all financial records, vouchers,
canceled checks and bank statements, shall be delivered to RPH upon termination
of the Company. RPH shall retain such documents and records for a period of not
less than six (6) years and shall make such documents and records available
during normal business hours to any other Member for inspection and copying at
the other Member’s cost and expense.
     13.7 Negative Capital Accounts. If, after the allocations of Profit, Loss,
and other items of income, gain, loss, deduction or credit under Article V and
after distributions of cash under Article VI, any Member shall ever have a
negative balance in such Member’s Capital Account, no Member shall have any
obligation to restore such negative balance, or to make any contribution to the
capital of the Company by reason thereof, and such negative balance shall under
no circumstances be considered a liability of the Company or of any Member.
     13.8 Filing of Certificate of Cancellation. Upon the completion of the
distribution of Company property as provided in Sections 13.3, 13.4, and 13.5,
the Company shall be terminated, and the Liquidator (or the Members if
necessary) shall cause the Certificate to be canceled and will take such other
actions as may be necessary to terminate the Company.
     13.9 Return of Capital. No Member shall be personally liable for the return
of the Capital Contributions of any other Members, or any portion thereof, it
being expressly understood that any such return shall be made solely from
Company assets.
     13.10 Waiver of Partition. Each Member hereby waives any rights to
partition of the Company property.



--------------------------------------------------------------------------------



 



66

ARTICLE XIV
AMENDMENT OF AGREEMENT
     14.1 Amendment Procedures.
     (a) Amendments to this Agreement may be proposed by any Member, which shall
give written notice to all Members of the text of such amendment, together with
a statement of the purpose of such amendment.
     (b) Proposed amendments to this Agreement shall be adopted, subject to
Section 7.3, if they have been approved in writing by Members holding 80% of the
As-Converted Percentage Interests; provided, however, that no amendment shall be
adopted without the consent of each Member affected if the amendment adversely
affects such Member’s economic interests relating to the Member’s Units or
Preferred Units or if the amendment adversely affects such Member’s rights with
respect to management or control of the Company, except, in each case, for such
amendments that adversely affect all Members’ economic interests and rights
proportionately. The President shall, within a reasonable time after the
adoption of any amendment to this Agreement, make official filings or
publications required or desirable to reflect such amendment, including any
required filing for recordation of any parallel amendment to the Certificate.
ARTICLE XV
GENERAL PROVISIONS
     15.1 Addresses and Notices. Any notice provided in or permitted under this
Agreement shall be made in writing and may be given or served by: (a) delivering
the same in person to the party to be notified; (b) depositing the same in the
mail, postage prepaid, registered or certified with return receipt requested,
and addressed to the party to be notified at the address herein specified;
(c) delivering the same on a prepaid basis via a nationally recognized courier
service, such as Federal Express; or (d) sending the same by facsimile
transmission, followed by delivery of a hard copy via a nationally recognized
courier service, such as Federal Express. If notice is deposited in the mail
pursuant to this Section 15.1, it will be deemed received on the third (3rd)
Business Day after it is so deposited. Notice given in any other manner shall be
deemed received only if and when actually received by the party to be notified.
For the purpose of notice, the address of the parties shall be, until changed as
hereinafter provided for, as follows:

         
 
  If to RPH or any Vestar Entity:   with a copy to:
 
       
 
  Reid Plastic Holdings, Inc.   Simpson Thacher & Bartlett LLP
 
  21700 East Copley Drive, Suite 200   425 Lexington Avenue
 
  Diamond Bar, California 91765   New York, New York 10017
 
  Attention: Chief Financial Officer   Attention: Peter J. Gordon
 
  Telecopy: (909) 612-2410   Telecopy: (212) 455-2502
 
       
 
  and    



--------------------------------------------------------------------------------



 



67

         
 
  Vestar Packaging, LLC    
 
  Seventeenth Street Plaza    
 
  1225 17th Street, Suite 1660    
 
  Denver, CO 80202    
 
  Attention: John R. Woodard    
 
  Telecopy: (303) 292-6639    
 
       
 
  If to Franklin:   with a copy to:
 
       
 
  Dean Foods Company   Hughes & Luce, L.L.P.
 
  2515 McKinney Ave., LB 30, Suite 1200   1717 Main Street, Suite 2800
 
  Dallas, Texas 75201   Dallas, Texas 75201
 
  Attention: President and General Counsel   Attention: William A. McCormack
 
  Telecopy: (214) 303-3853   Telecopy: (214) 939-5849
 
       
 
  If to the Individual Members:    
 
       
 
  William G. Bell    
 
  Bell Sales    
 
  One Commerce Drive    
 
  Pittsburgh, PA 15239    
 
       
 
  Ronald V. Davis    
 
  350 Creamery Ranch    
 
  P.O. Box 4525    
 
  Edwards, CO 81632    
 
       
 
  Richard L. Robinson    
 
  Robinson Dairy    
 
  646 Bryant St.    
 
  Denver, CO 80204    

The parties shall have the right from time to time and at any time to change
their respective addresses and each shall have the right to specify as its
address any other address by at least 15 days’ prior written notice to the other
parties. Each party shall have the right from time to time to specify additional
parties (not to exceed two additional parties) to whom notice hereunder must be
given by delivering to the other party 15 days’ prior written notice thereof,
setting forth the address of such additional parties. Notice required to be
delivered hereunder to any party shall not be deemed to be effective until the
additional parties, if any, designated by such party have been given notice in a
manner deemed effective pursuant to the terms of this Section 15.1.
     15.2 Titles and Captions. All article and section titles and captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.



--------------------------------------------------------------------------------



 



68

     15.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa. The locative adverbs “hereof,” “herein,” “hereafter,”
etc. refer to this Agreement as a whole.
     15.4 Further Action. The parties shall execute all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
     15.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.
     15.6 Integration. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
     15.7 No Third Party Beneficiary. This Agreement is made solely and
specifically between and for the benefit of the parties hereto, and their
respective successors and assigns subject to the express provisions hereof
relating to successors and assigns, and no other Person whatsoever shall have
any rights, interest, or claims hereunder or be entitled to any benefits under
or on account of this Agreement as a third party beneficiary or otherwise. It is
expressly understood that the right of the Company or the Members to require any
additional Capital Contributions under the terms of this Agreement shall not be
construed as conferring any rights or benefits to or upon any Person not a party
to this Agreement, or the holder of any obligations secured by a mortgage, deed
of trust, security interest or other lien or encumbrance upon or affecting the
Company or any interest of a Member therein.
     15.8 Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.
     15.9 Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto or, in the case of a transferee, upon
executing and delivering such documents as required by the Management Committee.
     15.10 Applicable Law. This Agreement shall be construed in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Delaware applicable to contracts entered into and to be performed in the State
of Delaware.
     15.11 Invalidity of Provisions. If any provision of this Agreement is
declared or found to be illegal, unenforceable or void, in whole or in part,
then the parties shall be relieved of all obligations arising under such
provision, but only to extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties that this Agreement shall be
deemed



--------------------------------------------------------------------------------



 



69

amended by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
     15.12 Confidentiality. Each party to this Agreement agrees to keep
confidential the terms of this Agreement and any materials provided in
connection with this Agreement. Notwithstanding the foregoing, each party to
this Agreement may disclose the terms, and any all materials provided in
connection with this Agreement, (a) to its counsel, accountants, auditors or
other agents whose professional responsibility it is to hold such information
confidential, (b) as may be required by any statute, court order, administrative
order or decree or governmental ruling or regulation of the United States or
other applicable jurisdiction, including Internal Revenue Service auditors, or
as may be requested by the Internal Revenue Service or any other governmental
entity, or (c) to such other Persons as are reasonably deemed necessary by such
party to protect the interests of such party or for the purposes of enforcing
such documents and who agree to hold such information confidential on the terms
hereof.
     15.13 Representations and Warranties. Each Member represents, warrants and
covenants to the other Members as of the date hereof that:
     (a) such Member is duly formed and validly existing under the laws of the
jurisdiction of its organization with full power and authority to perform its
obligations hereunder and that the execution, delivery and performance of this
Agreement has been duly authorized by such Member;
     (b) this Agreement has been duly executed and delivered by such Member and
constitutes the valid and legally binding agreement of such Member enforceable
in accordance with its terms against such Member subject to the effect of
bankruptcy, insolvency, moratorium and other similar laws relating to creditors’
rights generally, by general equitable principles and by an implied covenant of
good faith and fair dealing;
     (c) the execution and delivery of this Agreement by such Member and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under, or
result in the creation of any lien upon such Member’s interest in the Company,
under any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness, or any lease or other agreement, or any license,
permit, franchise or certificate, to which such Member or any Affiliate is a
party or by which it or any Affiliate is bound or to which its or any
Affiliate’s properties are subject, or require any authorization or approval
under or pursuant to any of the foregoing which has not been obtained, or
violate any statute, regulation, law, order, writ, injunction, judgment or
decree to which such Member or any Affiliate is subject;
     (d) such Member is not in default (nor has any event occurred which with
notice, lapse of time, or both, would constitute a default) in the performance
of any obligation, agreement or condition contained in any indenture, mortgage,
deed of trust, credit agreement, note or other evidence of indebtedness or any
lease or other agreement, or any license, permit, franchise or certificate, to
which it is a party or by which it is bound or to



--------------------------------------------------------------------------------



 



70

which the properties of it are subject, nor is it in violation of any statute,
regulation, law, order, writ, injunction, judgment or decree to which it is
subject, which default or violation would materially adversely affect such
Member’s ability to carry out its obligations under this Agreement;
     (e) there is no litigation, investigation or other proceeding pending or,
to the knowledge of such Member, threatened against such Member or any of its
Affiliates as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would materially adversely
affect such Member’s ability to carry out its obligations under this Agreement;
and
     (f) no consent, approval or authorization of, or filing, registration or
qualification with, any court or governmental authority on the part of such
Member is required for the execution and delivery of this Agreement by such
Member and, except as may be required under applicable securities and
commodities laws in connection with the registration of the Company or such
Member, the performance of its obligations and duties hereunder.
SIGNATURE PAGES ARE ATTACHED HERETO



--------------------------------------------------------------------------------



 



71

          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have executed this Agreement as of the day and year first above written.

                              MEMBERS:    
 
                            FRANKLIN HOLDINGS, INC.    
 
                       
 
  By:   /s/ Lisa N. Tyson                   Name: Lisa N. Tyson            
Title:   Senior Vice President and Deputy General Counsel
 
                            FRANKLIN PLASTICS, INC.    
 
                       
 
  By:   /s/ Lisa N. Tyson                
 
      Name:   Lisa N. Tyson
 
      Title:   Senior Vice President and Deputy General Counsel
 
                            REID PLASTIC HOLDINGS, INC.    
 
                       
 
  By:   /s/ John R. Woodard                  
 
      Name:   John R. Woodard
 
      Title:   Managing Director  
 
                            VESTAR PACKAGING LLC    
 
                            By:   Vestar Capital Partners III, L.P.,
its Managing Member    
 
                                By:   Vestar Associates III, L.P.,
its General Partner    
 
                                    By:   Vestar Associates Corporation III,
its General Partner    
 
                       
 
          By:   /s/ John R. Woodard                        
 
              Name:   John R. Woodard
 
              Title:   Managing Director



--------------------------------------------------------------------------------



 



72

                              VESTAR CCH LLC    
 
                            By:   Vestar Capital Partners III, L.P.,
its Managing Member
 
                                By:   Vestar Associates III, L.P.,
its General Partner
 
                                    By:   Vestar Associates Corporation III,
its General Partner
 
                       
 
          By:   /s/ John R. Woodard                         
 
              Name:   John R. Woodard
 
              Title:   Managing Director
 
                            VESTAR CCH PREFERRED LLC    
 
                            By:   Vestar CCH LLC,
its Managing Member    
 
                                By:   Vestar Capital Partners III, L.P.,
its Managing Member    
 
                                    By:   Vestar Associates III, L.P.,
its General Partner    
 
                                        By:   Vestar Associates Corporation III,
its General Partner
 
              By:   /s/ John R. Woodard                          
 
                  Name: John R. Woodard    
 
                  Title: Managing Director             /s/ Ronald Davis        
RONALD DAVIS             /s/ William Bell         WILLIAM BELL             /s/
Richard Robinson         RICHARD ROBINSON    



--------------------------------------------------------------------------------



 



73

              ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:
 
            CONSOLIDATED CONTAINER HOLDINGS LLC    
 
           
By
  /s/ Louis Lettes        
 
           
 
  Name:  Louis Lettes        
 
  Title:    Senior Vice President        

 